UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	January 1, 2013 — June 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: Stock markets around the world have exhibited volatility recently, as the U.S. Federal Reserve indicated that it may begin to reduce its quantitative easing program later this year if current positive trends continue. With this news, long-term interest rates jumped from historic lows and stocks fell, with the U.S. equity market in June posting a monthly loss for the first time this year. International markets, facing a range of issues, also declined. While the Feds announcement initially made investors skittish, we are encouraged that the central bank is seeing steady economic growth and low inflation. These conditions have helped lift equity market averages to near all-time highs, and a continuation of current trends could be supportive for investments. The Fed has said that any tapering will be done in a way that does not threaten the economic recovery. We believe Putnams fundamentally oriented investment approaches are well suited for todays market environment. By conducting in-depth company and industry research, and through astute analysis of key market and policy-related risks, Putnams portfolio managers and research analysts are committed to finding the most attractive opportunities for investors. Integrating new thinking into time-tested strategies may prove particularly beneficial as the economy moves into the next stage of the current recovery. We believe that, when combined with the guidance of a financial advisor who can help you develop a portfolio that matches your individual goals and tolerance for risk, Putnams emphasis on innovative thinking, active investing, and risk management can serve shareholders well. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. Performance summary (as of 6/30/13) Investment objective Long-term return consistent with preservation of capital Net asset value June 30, 2013 Class IA: $16.71 Class IB: $16.83 Total return at net asset value Barclays Russell 3000 U.S. Aggregate (as of 6/30/13) Class IA shares* Class IB shares† Index Bond Index 6 months 6.63% 6.52% 14.06% –2.44% 1 year 14.35 14.03 21.46 –0.69 5 years 35.17 33.64 41.88 28.78 Annualized 6.21 5.97 7.25 5.19 10 years 91.63 87.84 112.11 55.59 Annualized 6.72 6.51 7.81 4.52 Life 536.56 511.52 1,044.54 434.36 Annualized 7.56 7.39 10.07 6.84 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S.investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are represented as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Global Asset Allocation Fund 1 Report from your fund’s manager How did the fund perform during the first half of 2013? Despite a late-in-the-period pullback, risk assets continued their rally through most of the six-month period ended June 30, 2013, as the U.S. economy showed ongoing signs of improvement. Fixed-income markets weakened, however, as investors anticipated, and then witnessed, a rising-interest-rate environment. The portfolio’s emphasis on U.S. equities and an underweight to interest-rate-sensitive assets such as Treasuries and investment-grade bonds contributed to performance during the semiannual period. What defined the investment environment during this period? Risk assets, and equities in particular, continued their trend toward high levels of return through most of the semiannual period. Yet even as equities were reaching record levels, there was a good deal of speculation surrounding the potential for a market pullback. Corrections in the equity market are a phenomenon we’ve experienced in the later innings of the second quarter for the past few years now, and the markets appeared to be anticipating another period of extreme volatility in this year’s second quarter. Indeed, in mid May and June, the anticipated pullback hit the markets. Yet many of the major tail risks that previously had worried the markets — including the eurozone sovereign debt crisis, a fiscal policy stalemate in the United States, and an economic hard landing in China — were not of great concern from a fundamental perspective. Instead, the markets’ pullback was driven mainly by statements from the Federal Reserve suggesting a gradual tapering of its purchases of bond assets later this year if economic growth continued to improve. The Fed’s pronouncements were at the heart of much of the interday volatility that occurred late in the period, with many asset classes — particularly equities, but also interest-rate-sensitive assets, such as U.S. Treasuries — suffering losses. For the period as a whole, equities continued to demonstrate their strength relative to other asset classes, as investors seemed willing to take additional risk at a time when central banks in the United States, Europe, Japan, and elsewhere were doing much to stimulate economic growth. In the bond market, results varied across sectors. High-yield bonds, which are the most similar to stocks, continued to benefit from investors’ pursuit of the bonds’ attractive yields and low default rates. Mortgage-backed bonds and investment-grade corporate debt experienced weaker results, while Treasuries — the most interest-rate-sensitive area of the market — lost ground. Where did the fund experience strength and weakness? While the portfolio’s performance was flat during the second half of the period, returns for the full six months remained in positive territory. Several factors contributed to the portfolio’s positive performance. Exposure to high-yield corporate bonds rather than other interest-rate-sensitive areas of the fixed-income market contributed positively. In addition, the portfolio maintained a tactical underweight to government bonds and to interest-rate risk in general, which also helped performance, as the portfolio was less exposed to the negative effects of rising interest rates. Did the fund use derivatives? During the period, we used futures to manage exposure to and hedge market, prepayment, and interest-rate risks. The fund also used credit default swaps to hedge credit risk, market risk, and to gain exposure to certain securities. What is your outlook for the remainder of 2013? From a macroeconomic point of view, our outlook remains fairly optimistic, particularly with respect to the U.S. recovery. Housing continues to be resilient. U.S. unemployment is still at high levels, but appears to be improving. Growth in U.S. gross domestic product (GDP) appears to be chugging along slowly but surely. While some questions remain about the tapering of the Fed’s quantitative easing regime, our view is that the effects are likely to be gradual and somewhat muted, and that the U.S. economy will continue to grow slowly, with the potential for more brisk growth in 2014. In Europe, we believe there is upside potential for year-over-year growth, given the low hurdle rate from last year’s anemic performance, although substantial structural issues remain. The Japanese equity market had a substantial run-up, but faltered later in the period. The outlook there depends on how successfully the new government delivers on its plans to reflate the Japanese economy. In China, we believe double-digit GDP growth may be a phenomenon of the past, as the government there grapples with an economy that is slowing to a more moderate pace. Given this somewhat less-than-sanguine international outlook, we continue to believe that pursuing U.S. equities and credit-sensitive securities is the best course at this stage of the business cycle. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate 2 Putnam VT Global Asset Allocation Fund risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager James A. Fetch is Co-Head of Global Asset Allocation at Putnam. He has been in the investment industry since he joined Putnam in1994. In addition to James, your fund’s managers are Robert J. Kea, CFA; Joshua B. Kutin, CFA; RobertJ.Schoen; and Jason R. Vaillancourt, CFA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. A word about derivatives Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement an investment strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge risk associated with a particular position. Derivatives may not appreciate in value, and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. Because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Putnam VT Global Asset Allocation Fund3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2013, to June 30, 2013. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/13 for the 6 months ended 6/30/13 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.46 $5.74 $4.36 $5.61 Ending value (after expenses) $1,066.30 $1,065.20 $1,020.48 $1,019.24 Annualized expense ratio 0.87% 1.12% 0.87% 1.12% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/13. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 4 Putnam VT Global Asset Allocation Fund The fund’s portfolio 6/30/13 (Unaudited) COMMON STOCKS (50.6%)* Shares Value Basic materials (2.6%) Agrium, Inc. (Canada) 117 $10,174 Akzo Nobel NV (Netherlands) 473 26,569 American Vanguard Corp. 969 22,704 Andersons, Inc. (The) 289 15,372 Archer Daniels-Midland Co. 497 16,853 Arkema (France) 229 20,909 Assa Abloy AB Class B (Sweden) 1,659 64,673 Axiall Corp. 2,447 104,193 BASF SE (Germany) 2,528 225,784 Bemis Co., Inc. 2,100 82,194 BHP Billiton PLC (United Kingdom) 2,073 53,244 BHP Billiton, Ltd. (Australia) 3,519 101,401 Buckeye Technologies, Inc. 594 22,002 Cambrex Corp. † 3,558 49,705 Cameco Corp. (Canada) 800 16,528 CF Industries Holdings, Inc. 1,158 198,597 Chemtura Corp. † 3,544 71,943 Chicago Bridge & Iron Co., NV 2,500 149,150 China Shanshui Cement Group, Ltd. (China) 42,000 18,725 Cytec Industries, Inc. 1,100 80,575 Domtar Corp. (Canada) 800 53,200 Eastman Chemical Co. 2,600 182,026 Evraz PLC (United Kingdom) 22,160 32,734 Fortescue Metals Group, Ltd. (Australia) 3,189 8,748 Fortune Brands Home & Security, Inc. 3,800 147,212 Glencore Xstrata PLC (United Kingdom) 10,122 42,107 Goldcorp, Inc. (Canada) 1,667 41,402 Golden Agri-Resources, Ltd. (Singapore) 17,000 7,468 GrainCorp, Ltd. Class A (Australia) 889 10,205 Holcim, Ltd. (Switzerland) 369 25,750 Horsehead Holding Corp. † S 4,082 52,290 Huntsman Corp. 3,900 64,584 Innophos Holdings, Inc. 1,125 53,066 Innospec, Inc. 1,140 45,805 Intrepid Potash, Inc. 290 5,525 KapStone Paper and Packaging Corp. 1,285 51,631 Koninklijke Boskalis Westminster NV (Netherlands) 1,147 41,796 Koppers Holdings, Inc. 846 32,300 Kraton Performance Polymers, Inc. † 1,042 22,090 Kuraray Co., Ltd. (Japan) 1,700 23,863 L.B. Foster Co. Class A 460 19,858 Landec Corp. † 2,718 35,905 Louisiana-Pacific Corp. † 502 7,425 LSB Industries, Inc. † 3,197 97,221 LyondellBasell Industries NV Class A 5,300 351,178 Minerals Technologies, Inc. 435 17,983 Monsanto Co. 7,461 737,147 Mosaic Co. (The) 181 9,740 Newcrest Mining, Ltd. (Australia) 401 3,602 Nitto Denko Corp. (Japan) 2,400 154,406 NN, Inc. † 2,876 32,815 OM Group, Inc. † S 944 29,188 Packaging Corp. of America 1,900 93,024 Potash Corp. of Saskatchewan, Inc. (Canada) 546 20,819 COMMON STOCKS (50.6%)* cont. Shares Value Basic materials cont. PPG Industries, Inc. 1,925 $281,839 Rio Tinto PLC (United Kingdom) 1,999 81,932 Rio Tinto, Ltd. (Australia) 1,349 64,074 S&W Seed Co. † S 2,807 23,523 Sherwin-Williams Co. (The) 1,500 264,900 Solvay SA (Belgium) 95 12,428 Sumitomo Metal Mining Co., Ltd. (Japan) 4,000 44,612 Syngenta AG (Switzerland) 221 86,187 Trex Co., Inc. † 1,254 59,552 Tronox, Ltd. Class A 995 20,049 Valspar Corp. 1,800 116,406 Veidekke ASA (Norway) S 2,337 17,890 voestalpine AG (Austria) 1,838 64,703 W.R. Grace & Co. † 1,688 141,860 Wendel SA (France) 498 51,187 Capital goods (3.5%) ABB, Ltd. (Switzerland) 3,426 73,963 ACS Actividades de Construccion y Servicios SA (Spain) 811 21,383 Aecom Technology Corp. † 3,000 95,370 AGCO Corp. 325 16,312 Alliant Techsystems, Inc. 537 44,211 Altra Holdings, Inc. 2,252 61,660 Avery Dennison Corp. 2,700 115,452 AZZ, Inc. 880 33,933 Ball Corp. 2,800 116,312 Beijing Enterprises Water Group, Ltd. (China) 80,000 28,566 Boeing Co. (The) 11,500 1,178,060 Chart Industries, Inc. † 796 74,896 Chase Corp. 1,160 25,938 CNH Global NV 269 11,207 Coway Co., Ltd. (South Korea) 673 32,774 Cummins, Inc. 3,500 379,610 Daelim Industrial Co., Ltd. (South Korea) 331 25,041 Deere & Co. 190 15,438 Delphi Automotive PLC (United Kingdom) 7,700 390,313 Douglas Dynamics, Inc. 1,825 23,689 DXP Enterprises, Inc. † 451 30,037 Embraer SA ADR (Brazil) 500 18,445 European Aeronautic Defence and Space Co. NV (France) 3,478 184,943 Franklin Electric Co., Inc. 1,758 59,157 Gardner Denver, Inc. 1,400 105,252 Generac Holdings, Inc. 1,421 52,591 General Dynamics Corp. 5,700 446,481 Great Lakes Dredge & Dock Corp. S 2,496 19,519 Greenbrier Companies, Inc. † S 2,811 68,504 Guodian Technology & Environment Group Co., Ltd. (China) † 49,000 14,759 HEICO Corp. S 456 22,969 Hyster-Yale Materials Holdings, Inc. 437 27,439 IHI Corp. (Japan) 14,000 53,084 IMI PLC (United Kingdom) 3,843 72,771 Ingersoll-Rand PLC 5,800 322,016 Jain Irrigation Systems, Ltd. (India) 14,124 12,282 JGC Corp. (Japan) 2,000 71,998 Kadant, Inc. 1,261 38,044 Kawasaki Heavy Industries, Ltd. (Japan) 17,000 52,288 KBR, Inc. 3,700 120,250 Putnam VT Global Asset Allocation Fund5 COMMON STOCKS (50.6%)* cont. Shares Value Capital goods cont. Leggett & Platt, Inc. S 3,900 $121,251 Lindsay Corp. 137 10,272 Lockheed Martin Corp. S 4,718 511,714 McDermott International, Inc. † 5,500 44,990 Metso Corp. OYJ (Finland) 255 8,640 Miller Industries, Inc. 1,415 21,763 Mine Safety Appliances Co. 422 19,644 Mitsubishi Electric Corp. (Japan) 3,000 28,105 NACCO Industries, Inc. Class A 216 12,372 Northrop Grumman Corp. 4,800 397,440 Raytheon Co. 6,141 406,043 Safran SA (France) 1,245 64,843 Schindler Holding AG (Switzerland) 450 62,591 Singapore Technologies Engineering, Ltd. (Singapore) 19,000 62,501 Standard Motor Products, Inc. 2,038 69,985 Standex International Corp. 654 34,499 Staples, Inc. S 15,500 245,830 Stoneridge, Inc. † 3,151 36,678 Terex Corp. † S 2,900 76,270 TriMas Corp. † 2,510 93,573 Valmont Industries, Inc. 199 28,475 Vinci SA (France) 1,838 91,695 WABCO Holdings, Inc. † 1,800 134,442 Communication services (2.4%) Arris Group, Inc. † 1,161 16,660 Aruba Networks, Inc. † 802 12,319 AT&T, Inc. 11,831 418,817 BCE, Inc. (Canada) 723 29,643 BroadSoft, Inc. † S 282 7,783 BT Group PLC (United Kingdom) 19,540 91,440 CalAmp Corp. † 2,433 35,522 Comcast Corp. Class A 29,300 1,227,084 Deutsche Telekom AG (Germany) 4,631 54,014 DISH Network Corp. Class A 4,800 204,096 EchoStar Corp. Class A † 4,883 190,974 France Telecom SA (France) 4,392 41,360 Frontier Communications Corp. 7,496 30,359 HSN, Inc. 512 27,505 IAC/InterActiveCorp. 5,000 237,800 InterDigital, Inc. 152 6,787 InterXion Holding NV (Netherlands) † S 2,237 58,453 Iridium Communications, Inc. † 3,333 25,864 Jazztel PLC (Spain) † 2,248 17,463 Loral Space & Communications, Inc. 624 37,428 NeuStar, Inc. Class A † S 930 45,272 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 300 15,658 NTT DoCoMo, Inc. (Japan) 46 71,477 TDC A/S (Denmark) 5,107 41,316 Tele2 AB Class B (Sweden) 2,921 34,177 Telecom Italia SpA (Italy) 16,784 11,657 Telefonica SA (Spain) † 4,064 52,292 Telenor ASA (Norway) 2,461 48,786 Telstra Corp., Ltd. (Australia) 14,953 65,098 Turkcell Iletisim Hizmetleri AS (Turkey) † 2,114 12,254 TW telecom, inc. † 4,400 123,816 Ubiquiti Networks, Inc. 2,250 39,465 COMMON STOCKS (50.6%)* cont. Shares Value Communication services cont. USA Mobility, Inc. 1,665 $22,594 Verizon Communications, Inc. 27,921 1,405,543 Vodafone Group PLC (United Kingdom) 46,337 132,974 Ziggo NV (Netherlands) 1,537 61,358 Conglomerates (1.0%) AMETEK, Inc. 5,200 219,960 Danaher Corp. 9,800 620,340 General Electric Co. 24,345 564,561 Marubeni Corp. (Japan) 4,000 26,743 Mitsubishi Corp. (Japan) 2,800 47,970 Siemens AG (Germany) 1,784 180,260 Tyco International, Ltd. 9,795 322,745 Consumer cyclicals (6.0%) Adidas AG (Germany) 472 51,015 ADT Corp. (The) † S 4,950 197,258 Advance Auto Parts, Inc. 1,900 154,223 American Eagle Outfitters, Inc. 5,300 96,778 ANN, Inc. † S 1,648 54,714 Ascent Capital Group, Inc. Class A † 194 15,146 Atresmedia Corp de Medios de Comunicaion S.A. (Spain) 722 5,789 Babcock International Group PLC (United Kingdom) 3,230 54,383 Bayerische Motoren Werke (BMW) AG (Germany) 597 52,157 Bed Bath & Beyond, Inc. † 4,600 326,140 Belo Corp. Class A 2,615 36,479 Big Lots, Inc. † 3,674 115,841 Blyth, Inc. S 1,883 26,287 Booz Allen Hamilton Holding Corp. 1,796 31,214 BR Malls Participacoes SA (Brazil) 1,800 16,093 Bridgestone Corp. (Japan) 1,200 40,902 Brunswick Corp. 1,996 63,772 Buckle, Inc. (The) S 522 27,154 Bureau Veritas SA (France) 1,757 45,500 Carmike Cinemas, Inc. † 1,714 33,183 Chico’s FAS, Inc. S 5,100 87,006 Cie Financiere Richemont SA (Switzerland) 1,063 93,248 Cie Generale des Etablissements Michelin (France) 703 62,544 Coach, Inc. S 5,555 317,135 Compass Group PLC (United Kingdom) 9,749 124,939 Continental AG (Germany) 428 57,028 Corporate Executive Board Co. (The) 402 25,414 Crocs, Inc. † 1,339 22,094 CST Brands, Inc. † S 1,000 30,810 Daihatsu Motor Co., Ltd. (Japan) 3,000 56,872 Daimler AG (Registered Shares) (Germany) 785 47,447 Deckers Outdoor Corp. † 319 16,113 Deluxe Corp. S 2,000 69,300 Demand Media, Inc. † 3,191 19,146 Destination Maternity Corp. 2,485 61,131 Dillards, Inc. Class A 1,000 81,970 Expedia, Inc. 2,250 135,338 Experian Group, Ltd. (United Kingdom) 3,034 52,623 Five Below, Inc. † 293 10,771 Foot Locker, Inc. 3,900 137,007 Francesca’s Holdings Corp. † 915 25,428 Fuji Heavy Industries, Ltd. (Japan) 4,000 98,631 G&K Services, Inc. Class A 685 32,606 6 Putnam VT Global Asset Allocation Fund COMMON STOCKS (50.6%)* cont. Shares Value Consumer cyclicals cont. GameStop Corp. Class A 1,108 $46,569 Gannett Co., Inc. 6,500 158,990 Gap, Inc. (The) 6,500 271,245 Genesco, Inc. † 843 56,473 Global Cash Access Holdings, Inc. † 3,097 19,387 Global Mediacom Tbk PT (Indonesia) 195,500 41,989 Green Dot Corp. Class A † 1,198 23,900 Harbinger Group, Inc. † 2,601 19,612 Hino Motors, Ltd. (Japan) 5,000 73,417 HMS Holdings Corp. † 848 19,758 Home Depot, Inc. (The) 17,100 1,324,737 Isuzu Motors, Ltd. (Japan) 13,000 89,017 ITV PLC (United Kingdom) 28,267 60,429 Jarden Corp. † 3,250 142,188 KAR Auction Services, Inc. 3,429 78,421 Kingfisher PLC (United Kingdom) 6,891 36,074 La-Z-Boy, Inc. 3,955 80,168 Lear Corp. 2,700 163,242 Liquidity Services, Inc. † S 797 27,632 Lowe’s Cos., Inc. 18,700 764,830 LS Corp. (South Korea) 86 5,212 Lumber Liquidators Holdings, Inc. † 241 18,767 Macy’s, Inc. 8,000 384,000 Marcus Corp. 2,752 35,005 Matahari Department Store Tbk PT (Indonesia) † 19,000 22,132 MAXIMUS, Inc. 274 20,408 McGraw-Hill Cos., Inc. (The) 5,500 292,545 MGM China Holdings, Ltd. (Hong Kong) 30,000 80,083 Mitsubishi Motors Corp. (Japan) † 44,000 60,345 Namco Bandai Holdings, Inc. (Japan) 3,000 48,782 Navistar International Corp. † 984 27,316 Next PLC (United Kingdom) 1,731 119,718 Nintendo Co., Ltd. (Japan) 200 23,596 Nissan Motor Co., Ltd. (Japan) 6,600 66,890 Nu Skin Enterprises, Inc. Class A 834 50,974 O’Reilly Automotive, Inc. † 2,500 281,550 OPAP SA (Greece) † 4,440 37,181 Pearson PLC (United Kingdom) 539 9,570 Perry Ellis International, Inc. 2,128 43,220 PetSmart, Inc. S 2,500 167,475 Pier 1 Imports, Inc. 750 17,618 PPR SA (France) 98 19,837 Prada SpA (Italy) 2,500 22,490 Priceline.com, Inc. † 800 661,704 PulteGroup, Inc. † 8,700 165,039 Randstad Holding NV (Netherlands) 515 21,029 ReachLocal, Inc. † S 2,036 24,961 Ryland Group, Inc. (The) S 1,721 69,012 Sands China, Ltd. (Hong Kong) 3,200 14,946 Scania AB Class B (Sweden) 2,664 53,076 Sears Hometown and Outlet Stores, Inc. † 884 38,648 Select Comfort Corp. † S 1,800 45,108 Sinclair Broadcast Group, Inc. Class A 2,933 86,172 SJM Holdings, Ltd. (Hong Kong) 31,000 75,396 Sonic Automotive, Inc. Class A 6,246 132,040 Sports Direct International PLC (United Kingdom) † 2,655 22,136 COMMON STOCKS (50.6%)* cont. Shares Value Consumer cyclicals cont. Sun TV Network, Ltd. (India) 1,186 $7,573 Suzuki Motor Corp. (Japan) 3,400 78,412 Swatch Group AG (The) (Switzerland) 95 52,051 Swatch Group AG (The) (Switzerland) 542 50,853 Tata Motors, Ltd. (India) 3,349 15,722 Tempur-Pedic International, Inc. † 497 21,818 Tesla Motors, Inc. † 100 10,743 Thomas Cook Group PLC (United Kingdom) † 20,416 39,850 Tile Shop Holdings, Inc. † 1,518 43,961 TiVo, Inc. † 1,366 15,094 TJX Cos., Inc. (The) 12,300 615,738 Tom Tailor Holding AG (Germany) † 772 16,455 Total Systems Services, Inc. 10,000 244,800 Town Sports International Holdings, Inc. 2,751 29,628 Toyota Motor Corp. (Japan) 2,700 163,029 Trump Entertainment Resorts, Inc. † 34 68 TUI Travel PLC (United Kingdom) 7,532 40,678 URS Corp. 1,900 89,718 Vail Resorts, Inc. 335 20,609 Valeo SA (France) 434 27,152 ValueClick, Inc. † S 1,722 42,499 VOXX International Corp. † 4,162 51,068 Wal-Mart Stores, Inc. 1,897 141,308 WPP PLC (United Kingdom) 5,079 86,773 Wyndham Worldwide Corp. 3,300 188,859 Wynn Resorts, Ltd. 1,800 230,400 Consumer staples (5.1%) AFC Enterprises † 1,993 71,628 Ajinomoto Co., Inc. (Japan) 5,000 73,408 Angie’s List, Inc. † 687 18,240 Anheuser-Busch InBev NV (Belgium) 1,259 111,692 Associated British Foods PLC (United Kingdom) 3,652 96,675 Avis Budget Group, Inc. † 2,251 64,716 Barrett Business Services, Inc. 993 51,845 Beacon Roofing Supply, Inc. † S 1,458 55,229 Blue Nile, Inc. † 593 22,404 Bright Horizons Family Solutions, Inc. † 1,103 38,285 Brinker International, Inc. S 1,828 72,078 British American Tobacco (BAT) PLC (United Kingdom) 2,621 134,597 Bunge, Ltd. 86 6,086 C&C Group PLC (Ireland) 2,736 14,735 Calbee, Inc. (Japan) 700 66,418 Carrefour SA (France) 1,993 54,450 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 10,000 645 Coca-Cola Co. (The) 4,500 180,495 Cola-Cola Amatil, Ltd. (Australia) 1,342 15,540 Colgate-Palmolive Co. 6,000 343,740 Constellation Brands, Inc. Class A † 2,800 145,936 Core-Mark Holding Co., Inc. 689 43,752 Costco Wholesale Corp. 3,400 375,938 CVS Caremark Corp. 13,600 777,648 DeNA Co., Ltd. (Japan) 1,000 19,509 Diageo PLC (United Kingdom) 1,907 54,699 Distribuidora Internacional de Alimentacion SA (Spain) 5,348 40,264 Fiesta Restaurant Group, Inc. † 613 21,081 Fomento Economico Mexicano SAB de CV ADR (Mexico) 200 20,638 Putnam VT Global Asset Allocation Fund 7 COMMON STOCKS (50.6%)* cont. Shares Value Consumer staples cont. General Mills, Inc. 8,200 $397,946 Geo Group, Inc. (The) 1,742 59,141 Grand Canyon Education, Inc. † S 1,139 36,710 Hain Celestial Group, Inc. (The) † 314 20,401 Heineken Holding NV (Netherlands) 1,236 69,235 Henkel AG & Co. KGaA (Preference) (Germany) 378 35,470 Ingredion, Inc. 151 9,909 ITOCHU Corp. (Japan) 1,300 15,010 ITT Educational Services, Inc. † S 4,360 106,384 Japan Tobacco, Inc. (Japan) 5,800 204,992 JM Smucker Co. (The) 1,800 185,670 Kao Corp. (Japan) 1,200 40,838 Kerry Group PLC Class A (Ireland) 1,068 58,962 Koninklijke Ahold NV (Netherlands) 3,185 47,317 Kraft Foods Group, Inc. 7,400 413,438 L’Oreal SA (France) 675 110,364 Lawson, Inc. (Japan) 200 15,266 Liberty Interactive Corp. Class A † 11,900 273,819 Lorillard, Inc. S 10,800 471,744 Magnit OJSC (Russia) 122 27,925 Minor International PCL (Thailand) 15,600 12,474 Molson Coors Brewing Co. Class B 2,400 114,864 MWI Veterinary Supply, Inc. † 331 40,792 Nestle SA (Switzerland) 3,673 240,238 On Assignment, Inc. † 1,509 40,320 OpenTable, Inc. † 333 21,295 Papa John’s International, Inc. † 604 39,483 Pernod-Ricard SA (France) 262 29,040 Philip Morris International, Inc. 15,221 1,318,443 Pinnacle Foods, Inc. † 1,265 30,550 Prestige Brands Holdings, Inc. † 1,689 49,217 Procter & Gamble Co. (The) 21,424 1,649,434 Reckitt Benckiser Group PLC (United Kingdom) 1,655 117,323 Robert Half International, Inc. 3,500 116,305 SABMiller PLC (United Kingdom) 2,025 97,440 Spartan Stores, Inc. 1,170 21,575 Suedzucker AG (Germany) 1,427 44,171 Tesco PLC (United Kingdom) 4,574 22,985 TrueBlue, Inc. † 5,119 107,755 Unilever PLC (United Kingdom) 1,716 69,689 United Natural Foods, Inc. † 416 22,460 USANA Health Sciences, Inc. † 293 21,207 Walgreen Co. 10,300 455,260 WM Morrison Supermarkets PLC (United Kingdom) 1,866 7,413 Wolseley PLC (United Kingdom) 646 29,899 Woolworths, Ltd. (Australia) 2,480 74,130 Energy (4.4%) Alpha Natural Resources, Inc. † S 5,700 29,868 BG Group PLC (United Kingdom) 2,349 40,090 BP PLC (United Kingdom) 22,694 157,432 Cabot Oil & Gas Corp. 3,600 255,672 Caltex Australia, Ltd. (Australia) 3,613 59,347 Canadian Natural Resources, Ltd. (Canada) 1,100 31,012 Chevron Corp. 4,201 497,146 Coal India, Ltd. (India) 2,345 11,890 ConocoPhillips 15,548 940,654 COMMON STOCKS (50.6%)* cont. Shares Value Energy cont. CVR Energy, Inc. (Escrow) F 1,984 $— Deepocean Group (Shell) (acquired 06/09/11, cost $19.306) (Norway) ‡ 1,329 19,935 Delek US Holdings, Inc. 989 28,463 ENI SpA (Italy) 5,484 112,667 EPL Oil & Gas, Inc. † 1,984 58,250 Exxon Mobil Corp. 15,204 1,373,681 Ezion Holdings, Ltd. (Singapore) 27,000 44,850 FutureFuel Corp. 4,059 57,516 Gulfport Energy Corp. † 483 22,735 Halliburton Co. 800 33,376 Helix Energy Solutions Group, Inc. † 3,977 91,630 Helmerich & Payne, Inc. S 1,900 118,655 HollyFrontier Corp. 3,700 158,286 HRT Participacoes em Petroleo SA (Brazil) † 2,627 3,049 Key Energy Services, Inc. † S 4,971 29,577 Kodiak Oil & Gas Corp. † 3,279 29,150 Marathon Petroleum Corp. 5,350 380,171 Occidental Petroleum Corp. 10,195 909,700 Oceaneering International, Inc. 2,100 151,620 Oil States International, Inc. † 1,300 120,432 ONEOK, Inc. 4,200 173,502 Peabody Energy Corp. 5,300 77,592 Phillips 66 8,724 513,931 Repsol SA (Rights) (Spain) † 2,238 1,247 Repsol YPF SA (Spain) 2,151 45,346 Rosetta Resources, Inc. † 490 20,835 Royal Dutch Shell PLC Class A (United Kingdom) 4,134 131,921 Royal Dutch Shell PLC Class A (United Kingdom) 3,512 112,208 Royal Dutch Shell PLC Class B (United Kingdom) 3,095 102,354 Schlumberger, Ltd. 14,800 1,060,568 Statoil ASA (Norway) 3,005 61,949 Stone Energy Corp. † 1,343 29,586 Suncor Energy, Inc. (Canada) 1,500 44,214 Swift Energy Co. † S 1,761 21,114 Tesoro Corp. 3,314 173,388 Total SA (France) 1,823 88,898 Unit Corp. † 650 27,677 Vaalco Energy, Inc. † 7,421 42,448 Valero Energy Corp. 8,800 305,976 W&T Offshore, Inc. S 1,379 19,706 Western Refining, Inc. S 1,697 47,635 Financials (9.2%) 3i Group PLC (United Kingdom) 9,926 50,746 Access National Corp. 1,117 14,499 ACE, Ltd. 404 36,150 Admiral Group PLC (United Kingdom) 316 6,393 AG Mortgage Investment Trust, Inc. R 672 12,640 Ageas (Belgium) 1,896 66,263 Agree Realty Corp. R 1,129 33,328 AIA Group, Ltd. (Hong Kong) 30,200 126,918 Alleghany Corp. † 600 229,986 Allianz SE (Germany) 1,142 166,778 Allied World Assurance Co. Holdings AG 2,234 204,433 American Capital Agency Corp. R 5,200 119,548 American Equity Investment Life Holding Co. S 2,654 41,668 8 Putnam VT Global Asset Allocation Fund COMMON STOCKS (50.6%)* cont. Shares Value Financials cont. American Financial Group, Inc. 3,144 $153,773 American International Group, Inc. † 16,200 724,140 Amtrust Financial Services, Inc. S 705 25,169 Aon PLC 8,500 546,975 Arlington Asset Investment Corp. Class A 772 20,643 ARMOUR Residential REIT, Inc. R 3,597 16,942 Ashford Hospitality Trust, Inc. R S 4,232 48,456 Ashmore Group PLC (United Kingdom) 4,505 23,452 Assicurazioni Generali SpA (Italy) 2,871 50,101 Associated Banc-Corp. S 6,500 101,075 Australia & New Zealand Banking Group, Ltd. (Australia) 3,942 102,317 AvalonBay Communities, Inc. R S 1,500 202,365 AXA SA (France) 5,112 100,443 Axis Capital Holdings, Ltd. S 3,900 178,542 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 6,712 55,892 Banco Latinoamericano de Exportaciones SA Class E (Panama) 2,530 56,647 Banco Santander Central Hispano SA (Spain) 9,466 59,928 Bangkok Bank PCL NVDR (Thailand) 2,700 17,679 Bank of Kentucky Financial Corp. 668 18,998 Bank of Yokohama, Ltd. (The) (Japan) 12,000 61,955 Barclays PLC (United Kingdom) 51,682 221,548 Berkshire Hathaway, Inc. Class B † 2,400 268,608 BofI Holding, Inc. † S 2,032 93,106 British Land Company PLC (United Kingdom) R 3,789 32,601 Cardinal Financial Corp. 2,205 32,281 CBL & Associates Properties, Inc. R 4,425 94,784 Chimera Investment Corp. R 18,900 56,700 China Construction Bank Corp. (China) 15,000 10,536 China Pacific Insurance (Group) Co., Ltd. (China) † 3,400 10,765 CIT Group, Inc. † 5,900 275,117 Citizens & Northern Corp. 1,421 27,454 City National Corp. 1,900 120,403 CNO Financial Group, Inc. 2,810 36,418 Commonwealth Bank of Australia (Australia) 2,651 166,632 CoreLogic, Inc. † 7,500 173,775 Credit Acceptance Corp. † 418 43,911 Credit Agricole SA (France) † 6,510 55,952 Credit Saison Co., Ltd. (Japan) 2,200 55,219 Credit Suisse Group (Switzerland) 1,482 39,292 CYS Investments, Inc. R 2,147 19,774 DBS Group Holdings, Ltd. (Singapore) 4,000 48,692 Deutsche Bank AG (Germany) 2,602 108,850 Dexus Property Group (Australia) R 72,334 70,325 DFC Global Corp. † S 4,428 61,151 Discover Financial Services 9,200 438,288 Dynex Capital, Inc. R S 3,140 31,997 Eagle Bancorp, Inc. 1,304 29,184 East West Bancorp, Inc. 1,802 49,555 Eaton Vance Corp. S 4,100 154,119 Encore Capital Group, Inc. † 1,305 43,209 EPR Properties R S 449 22,571 Federal Realty Investment Trust R 1,100 114,048 Fidelity National Financial, Inc. Class A 7,500 178,575 Fifth Third Bancorp S 24,600 444,030 Financial Institutions, Inc. 1,470 27,063 First Community Bancshares Inc. 1,393 21,842 COMMON STOCKS (50.6%)* cont. Shares Value Financials cont. First Industrial Realty Trust R 1,352 $20,510 FirstMerit Corp. S 1,727 34,592 Flushing Financial Corp. S 1,433 23,573 Genworth Financial, Inc. Class A † 31,687 361,549 Glimcher Realty Trust R 2,642 28,851 Goldman Sachs Group, Inc. (The) 6,600 998,250 Greenhill & Co., Inc. 641 29,319 Grupo Financiero Banorte SAB de CV (Mexico) 3,700 22,102 Hammerson PLC (United Kingdom) R 4,286 31,877 Hang Seng Bank, Ltd. (Hong Kong) 3,800 55,960 Hanmi Financial Corp. † 2,908 51,384 Hatteras Financial Corp. R S 1,900 46,816 Health Care REIT, Inc. R S 3,500 234,605 Heartland Financial USA, Inc. 987 27,133 Heritage Financial Group, Inc. 1,439 21,225 HFF, Inc. Class A 4,100 72,857 Hongkong Land Holdings, Ltd. (Hong Kong) 3,000 20,549 Housing Development Finance Corp., Ltd. (HDFC) (India) † 1,524 22,434 HSBC Holdings, PLC (United Kingdom) 22,980 238,144 ING Groep NV GDR (Netherlands) † 9,893 90,399 Insurance Australia Group, Ltd. (Australia) 15,450 76,322 Intact Financial Corp. (Canada) 322 18,141 Invesco Mortgage Capital, Inc. R 1,084 17,951 Investor AB Class B (Sweden) 1,868 49,983 Investors Real Estate Trust R 3,064 26,350 iStar Financial, Inc. † R 2,566 28,970 Jones Lang LaSalle, Inc. 206 18,775 Joyo Bank, Ltd. (The) (Japan) 10,000 54,754 JPMorgan Chase & Co. 33,143 1,749,619 KKR & Co. LP 1,800 35,388 Lexington Realty Trust R S 5,939 69,368 Lloyds Banking Group PLC (United Kingdom) † 14,830 14,297 LTC Properties, Inc. R 1,586 61,933 Maiden Holdings, Ltd. (Bermuda) 2,432 27,287 MainSource Financial Group, Inc. 2,184 29,331 MFA Financial, Inc. R 3,610 30,505 Mitsubishi Estate Co., Ltd. (Japan) 2,000 53,266 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 15,500 96,185 MS&AD Insurance Group Holdings (Japan) 400 10,173 Muenchener Rueckversicherungs AG (Germany) 348 63,902 Nasdaq OMX Group, Inc. (The) 5,000 163,950 National Health Investors, Inc. R 881 52,737 Nelnet, Inc. Class A 1,313 47,386 Northern Trust Corp. 4,800 277,920 Ocwen Financial Corp. † 775 31,946 OFG Bancorp (Puerto Rico) S 1,327 24,032 One Liberty Properties, Inc. R S 1,481 32,523 ORIX Corp. (Japan) 5,300 72,426 Pacific Premier Bancorp, Inc. † 1,355 16,558 PartnerRe, Ltd. S 2,144 194,161 Peoples Bancorp, Inc. 1,356 28,584 Persimmon PLC (United Kingdom) 1,843 33,248 PHH Corp. † 1,167 23,783 PNC Financial Services Group, Inc. 8,600 627,112 Popular, Inc. (Puerto Rico) † 5,344 162,084 Portfolio Recovery Associates, Inc. † S 511 78,505 Putnam VT Global Asset Allocation Fund9 COMMON STOCKS (50.6%)* cont. Shares Value Financials cont. Protective Life Corp. S 4,336 $166,546 Prudential PLC (United Kingdom) 10,889 179,011 PS Business Parks, Inc. R 425 30,672 Public Storage R 1,900 291,327 Regus PLC (United Kingdom) 16,402 39,097 Republic Bancorp, Inc. Class A S 882 19,333 Resona Holdings, Inc. (Japan) 19,500 94,975 Samsung Card Co., Ltd. (South Korea) 400 13,578 Sberbank of Russia ADR (Russia) 4,067 46,371 SCOR SE (France) 709 21,651 Sekisui House, Ltd. (Japan) 1,000 14,461 Select Income REIT R 2,408 67,520 Shopping Centres Australasia Property Group (Australia) † R 12,323 17,850 Simon Property Group, Inc. R 3,500 552,720 Skandinaviska Enskilda Banken AB (Sweden) 5,148 48,978 Societe Generale SA (France) 880 29,965 SpareBank 1 SR-Bank ASA (Norway) † 2,336 18,267 St. Joe Co. (The) † 3,777 79,506 Standard Chartered PLC (United Kingdom) 1,935 41,776 Standard Life PLC (United Kingdom) 10,150 53,067 Starwood Property Trust, Inc. R 843 20,864 State Street Corp. S 8,400 547,764 Stewart Information Services Corp. S 2,101 55,025 Sumitomo Mitsui Financial Group, Inc. (Japan) 2,800 128,474 Summit Hotel Properties, Inc. R 3,822 36,118 Sun Communities, Inc. R 702 34,932 Swedbank AB Class A (Sweden) 2,636 60,161 Symetra Financial Corp. 2,407 38,488 Synovus Financial Corp. 33,000 96,360 Tanger Factory Outlet Centers R 1,800 60,228 Tokio Marine Holdings, Inc. (Japan) 1,300 41,229 Tokyu Land Corp. (Japan) 10,000 91,769 Toronto-Dominion Bank (Canada) 2,300 184,851 UBS AG (Switzerland) 6,713 114,043 UniCredit SpA (Italy) 8,649 40,444 Universal Health Realty Income Trust R 371 16,001 Validus Holdings, Ltd. 3,805 137,437 Virtus Investment Partners, Inc. † 104 18,332 Vornado Realty Trust R 2,600 215,410 WageWorks, Inc. † 1,030 35,484 Walker & Dunlop, Inc. † 1,568 27,440 Walter Investment Management Corp. † S 937 31,680 Washington Banking Co. 1,704 24,197 Wells Fargo & Co. 7,085 292,398 Westfield Group (Australia) 4,424 46,149 Westfield Retail Trust (Australia) R 3,076 8,682 Westpac Banking Corp. (Australia) 2,376 62,202 Wheelock and Co., Ltd. (Hong Kong) 15,000 74,636 World Acceptance Corp. † 341 29,647 Health care (6.6%) AbbVie, Inc. 12,600 520,884 ACADIA Pharmaceuticals, Inc. † 3,135 56,900 Accuray, Inc. † 3,196 18,345 Aegerion Pharmaceuticals, Inc. † 200 12,668 Alere, Inc. † 2,854 69,923 COMMON STOCKS (50.6%)* cont. Shares Value Health care cont. Align Technology, Inc. † S 697 $25,817 Amedisys, Inc. † S 1,283 14,908 AmerisourceBergen Corp. 7,100 396,393 Amgen, Inc. 8,200 809,012 AmSurg Corp. † 1,039 36,469 Array BioPharma, Inc. † 3,290 14,937 Astellas Pharma, Inc. (Japan) 1,900 103,469 AstraZeneca PLC (United Kingdom) 2,717 128,525 athenahealth, Inc. † 150 12,708 Auxilium Pharmaceuticals, Inc. † 1,414 23,515 Bayer AG (Germany) 1,669 177,927 Bio-Reference Labs, Inc. † 379 10,896 Bristol-Myers Squibb Co. 18,400 822,296 Celgene Corp. † S 5,300 619,623 Centene Corp. † 317 16,630 Chemed Corp. 894 64,752 CIGNA Corp. 7,700 558,173 Coloplast A/S Class B (Denmark) 1,478 82,724 Community Health Systems, Inc. 763 35,769 Computer Programs & Systems, Inc. 271 13,317 Conmed Corp. 2,086 65,167 Covidien PLC 597 37,515 CSL, Ltd. (Australia) 1,146 64,540 Cubist Pharmaceuticals, Inc. † 1,336 64,529 Cyberonics, Inc. † 332 17,251 DexCom, Inc. † 466 10,462 Eli Lilly & Co. 11,263 553,239 Endo Health Solutions, Inc. † 1,199 44,111 Exact Sciences Corp. † 249 3,464 Gentium SpA ADR (Italy) † 1,118 8,665 GlaxoSmithKline PLC (United Kingdom) 6,939 173,592 Globus Medical, Inc. Class A † 1,399 23,587 Greatbatch, Inc. † 2,565 84,106 Grifols SA ADR (Spain) 956 27,227 Haemonetics Corp. † 772 31,922 HCA Holdings, Inc. 5,500 198,330 Health Net, Inc. † 865 27,524 HealthSouth Corp. † 2,161 62,237 Hi-Tech Pharmacal Co., Inc. S 481 15,969 Hill-Rom Holdings, Inc. 1,487 50,082 Insulet Corp. † S 831 26,102 Insys Therapeutics, Inc. † 2,638 36,510 Isis Pharmaceuticals, Inc. † 440 11,823 Jazz Pharmaceuticals PLC † 1,849 127,082 Johnson & Johnson 5,410 464,503 Lexicon Pharmaceuticals, Inc. † 4,467 9,693 Magellan Health Services, Inc. † 384 21,535 McKesson Corp. 5,700 652,650 MedAssets, Inc. † 2,726 48,359 Medicines Co. (The) † S 1,202 36,974 Merck & Co., Inc. 2,618 121,606 Merck KGaA (Germany) 161 24,486 NewLink Genetics Corp. † 688 13,567 Novartis AG (Switzerland) 1,454 103,044 Novo Nordisk A/S Class B (Denmark) 778 121,125 NxStage Medical, Inc. † 1,515 21,634 10 Putnam VT Global Asset Allocation Fund COMMON STOCKS (50.6%)* cont. Shares Value Health care cont. Omega Healthcare Investors, Inc. R 1,619 $50,221 Orion OYJ Class B (Finland) 1,953 45,680 Otsuka Holdings Company, Ltd. (Japan) 2,900 95,765 PDL BioPharma, Inc. S 3,628 28,008 Pfizer, Inc. 59,023 1,653,234 Pharmacyclics, Inc. † 169 13,430 Providence Service Corp. (The) † 3,439 100,041 Questcor Pharmaceuticals, Inc. 1,059 48,142 Receptos, Inc. † 393 7,817 Roche Holding AG-Genusschein (Switzerland) 924 228,953 RTI Biologics, Inc. † 4,838 18,191 Salix Pharmaceuticals, Ltd. † 2,034 134,549 Sanofi (France) 2,800 288,560 Santarus, Inc. † 1,039 21,871 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) † 12,000 19,427 Shire PLC (United Kingdom) 689 21,857 Spectrum Pharmaceuticals, Inc. 1,989 14,838 St. Jude Medical, Inc. S 8,900 406,107 STAAR Surgical Co. † 3,995 40,549 Steris Corp. 718 30,788 Suzuken Co., Ltd. (Japan) 900 30,310 TearLab Corp. † 948 10,068 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 516 20,227 Trinity Biotech PLC ADR (Ireland) † 1,260 21,231 Triple-S Management Corp. Class B (Puerto Rico) † 749 16,081 United Therapeutics Corp. † S 1,705 112,223 Ventas, Inc. R 3,900 270,894 ViroPharma, Inc. † S 3,624 103,828 Warner Chilcott PLC Class A 13,488 268,141 WellCare Health Plans, Inc. † 1,416 78,659 WellPoint, Inc. 8,400 687,456 Zimmer Holdings, Inc. S 4,900 367,206 Technology (8.0%) Acacia Research Corp. 683 15,265 Accenture PLC Class A S 11,500 827,540 Actuate Corp. † 7,893 52,410 Acxiom Corp. † 2,647 60,034 Amadeus IT Holding SA Class A (Spain) 837 26,737 Anixter International, Inc. † 414 31,385 AOL, Inc. † 6,600 240,768 Apple, Inc. 9,072 3,593,238 ASML Holding NV (Netherlands) 827 64,881 ASML Holding NV ADR (Netherlands) 220 17,402 Aspen Technology, Inc. † 1,326 38,176 Asustek Computer, Inc. (Taiwan) 2,000 17,111 Avnet, Inc. † 3,400 114,240 BMC Software, Inc. † 6,600 297,924 Broadcom Corp. Class A 7,300 246,448 Brocade Communications Systems, Inc. † 24,014 138,321 CACI International, Inc. Class A † 196 12,444 Cap Gemini SA (France) 1,112 54,062 Casetek Holdings, Ltd. (Taiwan) † 3,000 15,412 Cavium, Inc. † 403 14,254 Cisco Systems, Inc. 47,000 1,142,570 Commvault Systems, Inc. † 625 47,431 Cornerstone OnDemand, Inc. † S 644 27,879 COMMON STOCKS (50.6%)* cont. Shares Value Technology cont. CSG Systems International, Inc. † 600 $13,020 Cypress Semiconductor Corp. † 6,800 72,964 Ebix, Inc. 993 9,195 EMC Corp. † 21,000 496,020 EnerSys 1,675 82,142 Entegris, Inc. † 3,380 31,738 Fairchild Semiconductor International, Inc. † 1,472 20,314 FANUC Corp. (Japan) 500 72,504 FEI Co. 664 48,465 First Solar, Inc. † 354 15,834 Gemalto NV (Netherlands) 551 49,889 GenMark Diagnostics, Inc. † 2,521 26,067 Google, Inc. Class A † 1,140 1,003,622 Hon Hai Precision Industry Co., Ltd. (Taiwan) 9,000 22,124 IBM Corp. 2,272 434,202 Infoblox, Inc. † 948 27,738 Integrated Silicon Solutions, Inc. † 4,453 48,805 IntraLinks Holdings, Inc. † 4,005 29,076 Ixia † 997 18,345 Konica Minolta Holdings, Inc. (Japan) 6,500 49,094 L-3 Communications Holdings, Inc. 2,200 188,628 Lam Research Corp. † 3,600 159,624 Lexmark International, Inc. Class A 3,711 113,445 Magnachip Semiconductor Corp. (South Korea) † S 1,983 36,229 Manhattan Associates, Inc. † 692 53,395 Mantech International Corp. Class A S 1,689 44,117 Marvell Technology Group, Ltd. 12,100 141,691 Mentor Graphics Corp. S 3,580 69,989 Microsemi Corp. † 941 21,408 Microsoft Corp. 43,911 1,516,247 MTS Systems Corp. 712 40,299 NEC Corp. (Japan) 43,000 94,093 Netscout Systems, Inc. † 1,278 29,829 NIC, Inc. 1,028 16,993 NTT Data Corp. (Japan) 11 39,045 NVIDIA Corp. S 11,600 162,748 NXP Semiconductor NV † 276 8,550 Olympus Corp. (Japan) † 1,000 30,404 Omnivision Technologies, Inc. † S 2,619 48,844 Oracle Corp. 40,782 1,252,823 Oracle Corp. Japan (Japan) 1,200 49,879 Perficient, Inc. † 1,804 24,065 Photronics, Inc. † S 3,817 30,765 Plantronics, Inc. 643 28,241 Polycom, Inc. † 1,789 18,856 Procera Networks, Inc. † S 1,662 22,819 PTC, Inc. † 1,222 29,976 QLIK Technologies, Inc. † 650 18,376 Quantum Corp. † 16,988 23,274 RF Micro Devices, Inc. † 11,926 63,804 Riverbed Technology, Inc. † 5,100 79,356 Rockwell Automation, Inc. 2,800 232,792 Rovi Corp. † 2,626 59,978 Rudolph Technologies, Inc. † S 2,983 33,410 Safeguard Scientifics, Inc. † 1,698 27,253 Samsung Electronics Co., Ltd. (South Korea) 21 24,647 Putnam VT Global Asset Allocation Fund 11 COMMON STOCKS (50.6%)* cont. Shares Value Technology cont. SanDisk Corp. † 343 $20,957 SAP AG (Germany) 902 66,050 Sartorius AG (Preference) (Germany) 212 22,799 SciQuest, Inc. † 659 16,508 Semtech Corp. † 915 32,052 Silicon Graphics International Corp. † 1,073 14,357 Silicon Image, Inc. † 6,205 36,299 SK Hynix, Inc. (South Korea) † 2,210 60,252 Softbank Corp. (Japan) 1,600 93,422 Sourcefire, Inc. † 485 26,942 Sparton Corp. † 1,388 23,929 SS&C Technologies Holdings, Inc. † 1,215 39,974 Symantec Corp. 20,500 460,635 Synaptics, Inc. † 1,056 40,719 Tencent Holdings, Ltd. (China) 500 19,678 Teradyne, Inc. † S 7,540 132,478 TIBCO Software, Inc. † 1,009 21,593 Toshiba Corp. (Japan) 4,000 19,241 Tyler Technologies, Inc. † 661 45,312 Ultimate Software Group, Inc. † 565 66,269 Ultra Clean Holdings, Inc. † 3,119 18,870 Ultratech, Inc. † 600 22,032 Unisys Corp. † 1,389 30,655 Verint Systems, Inc. † 812 28,802 Western Digital Corp. 3,900 242,151 XO Group, Inc. † 2,561 28,683 Yandex NV Class A (Russia) † S 944 26,083 Yokogawa Electric Corp. (Japan) 1,900 22,742 Transportation (0.7%) Aegean Marine Petroleum Network, Inc. (Greece) S 5,336 49,411 Beijing Capital International Airport Co., Ltd. (China) 28,000 18,219 Central Japan Railway Co. (Japan) 1,000 122,630 ComfortDelgro Corp., Ltd. (Singapore) 31,000 44,608 Con-way, Inc. 2,034 79,245 Delta Air Lines, Inc. † 18,600 348,006 Deutsche Post AG (Germany) 2,958 73,509 Hitachi Transport System, Ltd. (Japan) 1,600 26,374 International Consolidated Airlines Group SA (Spain) † 13,048 52,133 Japan Airlines Co., Ltd. (Japan) 900 46,283 Jaypee Infratech, Ltd. (India) † 26,077 9,246 Quality Distribution, Inc. † S 3,264 28,854 SkyWest, Inc. 1,913 25,902 Southwest Airlines Co. 17,100 220,419 Swift Transportation Co. † 4,592 75,952 TAL International Group, Inc. † S 1,427 62,174 Turk Hava Yollari Anonim Ortakligi (THY) (Turkey) 5,694 22,093 Universal Truckload Services, Inc. † 164 3,954 Wabtec Corp. 2,600 138,918 Utilities and power (1.1%) AES Corp. 13,861 166,193 American Electric Power Co., Inc. 8,300 371,674 Centrica PLC (United Kingdom) 10,299 56,522 Chubu Electric Power Co., Inc. (Japan) 1,200 17,013 Cia Energetica de Minas Gerais ADR (Brazil) 802 7,194 CMS Energy Corp. S 3,000 81,510 Electric Power Development Co., Ltd. (Japan) 500 15,604 COMMON STOCKS (50.6%)* cont. Shares Value Utilities and power cont. Enel SpA (Italy) 15,136 $47,448 Energias de Portugal (EDP) SA (Portugal) 6,270 20,210 Entergy Corp. 3,400 236,912 GDF Suez (France) 2,726 53,152 Kansai Electric Power, Inc. (Japan) † 8,700 119,480 Kinder Morgan, Inc. 8,000 305,200 Origin Energy, Ltd. (Australia) 3,316 37,947 PG&E Corp. 5,900 269,807 PPL Corp. 3,600 108,936 Red Electrica Corporacion SA (Spain) 1,423 78,049 Tokyo Gas Co., Ltd. (Japan) 10,000 55,346 UGI Corp. S 2,700 105,597 United Utilities Group PLC (United Kingdom) 5,064 52,599 Veolia Environnement SA (France) 2,250 25,489 Total common stocks (cost $85,553,626) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (19.4%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.2%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from May 20, 2037 to November 20, 2039 $1,250,889 $1,408,324 3s, TBA, July 1, 2043 3,000,000 2,969,063 U.S. Government Agency Mortgage Obligations (17.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, TBA, July 1, 2028 4,000,000 4,155,000 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, August 1, 2043 6,000,000 6,526,406 6s, TBA, July 1, 2043 6,000,000 6,526,875 4 1/2s, TBA, July 1, 2043 1,000,000 1,058,672 4s, TBA, July 1, 2043 9,000,000 9,378,985 4s, TBA, June 1, 2043 3,000,000 3,130,547 3 1/2s, TBA, July 1, 2028 4,000,000 4,168,125 Total U.S. government and agency mortgage obligations (cost $39,501,616) CORPORATE BONDS AND NOTES (18.2%)* Principal amount Value Basic materials (1.4%) Agrium, Inc. sr. unsec. notes 4.9s, 2043 (Canada) $34,000 $32,158 Agrium, Inc. sr. unsec. notes 3 1/2s, 2023 (Canada) 11,000 10,527 Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) 5,000 4,741 Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 15,000 15,905 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 17,000 20,977 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 15,000 15,935 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 125,000 148,326 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 15,000 14,250 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 52,000 51,480 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 30,000 29,700 12 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Basic materials cont. Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 $75,000 $79,500 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 5,000 4,750 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 20,000 20,200 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 20,000 19,550 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 50,000 53,000 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 65,000 77,764 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 50,000 58,786 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 45,000 47,925 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 35,000 33,379 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 50,000 63,794 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s,2021 95,000 98,923 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 5,000 4,800 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 20,000 18,928 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 10,000 9,639 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 35,000 35,061 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 20,000 19,900 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 10,000 9,700 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 60,000 62,100 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 20,000 22,151 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 30,000 30,900 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 55,000 54,175 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 20,000 19,450 HD Supply, Inc. company guaranty sr. unsec. sub. notes 10 1/2s, 2021 15,000 15,488 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 55,000 63,800 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 30,000 30,375 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 15,000 14,963 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s,2020 10,000 9,975 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 20,000 19,100 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s,2018 30,000 30,600 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 25,000 27,438 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 45,000 48,938 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 35,000 34,563 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 40,000 33,800 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 10,000 9,625 CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Basic materials cont. International Paper Co. sr. unsec. notes 7.95s,2018 $175,000 $214,274 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 55,000 61,738 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 40,000 43,600 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 50,000 65,726 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 200,000 217,619 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 6,000 5,905 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 15,000 15,600 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 25,000 25,250 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 10,000 9,575 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 35,000 37,538 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 10,000 10,225 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 30,000 29,550 PQ Corp. 144A sr. notes 8 3/4s, 2018 25,000 25,563 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 62,000 80,544 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 41,000 42,311 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 38,000 40,117 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 30,000 32,475 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 30,000 30,450 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s,2020 25,000 26,406 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s,2023 25,000 24,250 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 5,000 5,450 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 5,000 5,275 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 10,000 10,575 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 5,000 4,925 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 45,000 50,119 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 40,000 37,700 USG Corp. sr. unsec. notes 9 3/4s, 2018 30,000 34,050 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 20,000 19,650 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 R 20,000 23,777 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 60,000 72,028 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 35,000 38,180 Capital goods (0.9%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s,2020 60,000 61,200 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 65,000 72,475 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 10,000 10,800 Putnam VT Global Asset Allocation Fund 13 CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Capital goods cont. B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 $30,000 $30,000 Ball Corp. company guaranty sr. unsec. notes 4s,2023 22,000 20,295 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 25,000 27,188 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 40,000 45,200 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 40,000 40,400 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 40,000 45,171 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 20,000 19,850 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 20,000 22,400 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 55,000 60,500 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 5,000 5,250 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 33,000 31,103 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 85,000 81,012 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 142,000 145,550 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 45,000 47,025 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 35,000 21,350 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 60,000 51,336 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 30,000 27,206 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 35,000 35,263 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 30,000 32,100 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 159,000 202,220 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 15,000 15,000 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 20,000 18,700 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 65,000 64,350 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 45,000 46,913 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 20,000 20,503 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 20,000 20,150 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 100,000 107,250 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 70,000 70,189 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 20,000 21,400 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 30,000 32,100 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 10,000 10,200 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 50,000 50,750 CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Capital goods cont. Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 $45,000 $48,488 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 45,000 47,363 TransDigm, Inc. 144A sr. unsec. sub. notes 7 1/2s, 2021 10,000 10,225 Triumph Group, Inc. 144A sr. unsec. notes 4 7/8s,2021 30,000 29,850 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 107,000 123,307 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 15,000 14,817 Communication services (1.9%) Adelphia Communications Corp. escrow bonds zero %, 2013 55,000 413 American Tower Corp. sr. unsec. notes 7s, 2017 R 75,000 86,896 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 45,000 51,672 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 63,000 70,041 AT&T, Inc. sr. unsec. unsub. notes 4.35s, 2045 120,000 104,403 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 80,000 90,800 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 15,000 16,350 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 20,000 21,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 30,000 31,350 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 10,000 9,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s,2020 25,000 27,250 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s,2022 25,000 26,063 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s,2023 15,000 14,063 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 40,000 42,400 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s,2020 10,000 10,100 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 5,000 5,138 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 5,000 5,006 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 15,000 15,638 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 60,000 63,750 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 114,000 143,495 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 17,000 20,573 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 40,000 43,564 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 20,000 19,200 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 15,000 16,013 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 30,000 28,800 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 15,000 16,130 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s,2021 25,000 26,938 14Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Communication services cont. CyrusOne LP/CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 $15,000 $15,375 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 73,000 101,271 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 75,000 84,000 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 30,000 31,875 Equinix, Inc. sr. unsec. notes 7s, 2021 20,000 21,700 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 46,466 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 15,000 17,138 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 50,000 55,125 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 15,000 16,500 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 10,000 10,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 45,000 47,700 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 50,000 53,125 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 35,000 36,750 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 15,000 14,550 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 70,000 72,275 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 90,000 90,900 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 30,000 37,078 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 30,000 32,400 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 35,000 37,275 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 10,000 10,500 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 35,000 34,913 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 35,000 37,625 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 20,000 21,050 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 50,000 53,250 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 45,000 45,788 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 40,000 40,700 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 (Mexico) 25,000 24,250 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 (Mexico) 10,000 8,450 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 35,000 27,038 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 10,000 10,700 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 30,000 28,425 CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Communication services cont. PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 $40,000 $44,200 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 25,000 24,375 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 115,000 128,590 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 25,000 27,953 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 85,000 78,234 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 3,000 3,248 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 10,000 10,025 SBA Tower Trust 144A notes 2.933s, 2017 125,000 125,679 SES 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 42,000 40,970 Sprint Capital Corp. company guaranty 6 7/8s, 2028 170,000 163,200 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 40,000 44,900 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 55,000 58,025 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 35,000 40,250 Sprint Nextel Corp. sr. unsec. unsub. notes 7s,2020 20,000 21,000 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 80,000 93,400 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 65,000 82,576 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 150,000 145,291 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 25,000 25,502 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 45,000 55,974 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 50,000 63,958 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 40,000 39,000 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 15,000 16,031 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 25,000 26,000 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 100,000 104,000 Windstream Corp. company guaranty sr. unsec. notes 6 3/8s, 2023 20,000 18,700 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 15,000 15,975 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 5,000 5,013 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 71,338 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 30,000 31,050 Consumer cyclicals (2.9%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 5,538 ADT Corp. (The) sr. unsec. unsub. notes 4 7/8s,2042 62,000 52,635 ADT Corp. (The) sr. unsec. unsub. notes 3 1/2s,2022 88,000 80,920 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 20,000 10,000 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 50,000 37,750 Putnam VT Global Asset Allocation Fund15 CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Consumer cyclicals cont. Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 $20,000 $15,400 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 40,000 45,300 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 50,000 49,875 American Media, Inc. 144A notes 13 1/2s, 2018 3,167 2,929 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 15,000 15,638 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 15,000 16,725 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 15,000 15,750 Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 20,000 21,225 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 20,000 21,850 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 5,000 5,213 Beazer Homes USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2023 15,000 15,150 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 20,000 20,000 Bon-Ton Department Stores, Inc. (The) 144A notes 8s, 2021 10,000 10,163 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 45,000 45,338 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 20,000 19,743 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 40,000 42,700 Building Materials Corp. 144A sr. notes 7s, 2020 15,000 15,975 Building Materials Corp. 144A sr. notes 6 3/4s,2021 15,000 15,938 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 35,000 38,675 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 ‡‡ 15,000 15,375 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 15,000 9,000 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 60,000 62,475 Caesars Entertainment Operating Co., Inc. 144A company guaranty sr. notes 9s, 2020 140,000 133,700 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 15,000 16,125 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 70,000 74,375 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 30,000 31,500 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 5,000 5,450 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 20,000 19,200 Cenveo Corp. company guaranty sr. notes 8 7/8s,2018 15,000 14,475 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 15,000 15,825 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 55,000 58,438 CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Consumer cyclicals cont. Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 $15,000 $16,275 Cinemark USA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 5,000 4,800 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 ‡‡ 70,827 76,493 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 45,000 42,750 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 60,000 58,200 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 65,000 67,275 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 45,000 43,875 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 30,000 29,325 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 3,000 3,132 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s,2019 40,000 45,016 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 40,000 44,900 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 90,000 95,514 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 29,000 31,320 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 60,000 62,700 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 10,000 9,725 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 24,000 25,104 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 40,000 47,129 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 300,000 362,470 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 15,000 13,969 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 39,000 37,928 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 56,000 55,090 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 25,000 25,500 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 55,000 54,044 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $35,000 37,319 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 40,000 54,310 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 65,000 72,429 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 31,000 33,599 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 14,000 14,504 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 15,000 14,017 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 50,000 51,000 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 30,000 33,225 16 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Consumer cyclicals cont. Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $15,000 $14,325 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 25,000 26,125 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 35,000 36,838 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 60,000 68,400 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 15,000 15,413 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 10,000 10,672 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 10,000 10,950 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 25,000 27,000 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 45,000 48,825 L Brands, Inc. sr. notes 5 5/8s, 2022 15,000 15,188 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 30,000 30,825 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 40,000 42,500 Lennar Corp. 144A company guaranty sr. unsec. notes 5s, 2022 15,000 14,250 Liberty Interactive, LLC sr. unsec. unsub. notes 8 1/4s, 2030 50,000 53,500 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 65,000 70,525 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 45,000 52,581 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 19,000 21,637 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 45,000 43,720 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 95,000 81,674 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 20,000 20,050 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 135,000 136,855 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 40,000 2,400 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 45,000 48,488 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 30,000 29,400 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 35,000 38,238 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 15,000 16,050 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 25,000 25,875 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 20,000 22,600 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 20,000 21,650 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 10,000 10,300 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 20,000 20,850 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 106,052 110,824 CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Consumer cyclicals cont. Navistar International Corp. sr. notes 8 1/4s,2021 $54,000 $53,055 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 45,000 45,900 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 45,000 45,000 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 35,000 35,700 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 50,000 60,031 News America Holdings, Inc. debs. 7 3/4s, 2045 85,000 110,202 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 10,000 10,750 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 15,000 14,175 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 50,000 54,250 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 10,000 10,700 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 20,000 19,467 Owens Corning company guaranty sr. unsec. notes 9s, 2019 19,000 23,370 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 30,000 30,600 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 25,000 26,875 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 20,000 20,200 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 50,000 56,125 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 30,000 33,000 Realogy Corp. 144A company guaranty sr. notes 9s,2020 10,000 11,150 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 15,000 15,825 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 10,000 10,825 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 27,000 29,700 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 15,000 14,400 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s,2021 25,000 23,438 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 32,000 34,560 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 50,000 56,875 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 25,000 25,313 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s,2019 20,000 17,000 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 55,000 58,850 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 35,000 37,275 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 15,000 14,400 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 15,000 15,000 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 10,000 9,700 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 35,000 33,775 Putnam VT Global Asset Allocation Fund 17 CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Consumer cyclicals cont. Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 $5,000 $5,263 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 35,000 36,881 Stanley Black & Decker, Inc. company guaranty sr. unsec. unsub. notes 2.9s, 2022 90,000 84,701 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s,2021 5,000 4,838 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 7,000 7,525 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 15,000 14,250 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 40,000 43,100 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 5,000 5,275 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 156,000 183,864 Time Warner Entertainment Co., LP debs. 8 3/8s,2023 4,000 4,982 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 65,000 69,415 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 10,000 10,446 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 25,000 23,166 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 65,000 64,284 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 10,000 9,300 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 31,425 32,132 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 10,000 9,975 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 40,000 42,500 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 142,000 179,429 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s,2040 10,000 10,558 Walt Disney Co. (The) sr. unsec. notes 2 3/4s,2021 30,000 29,462 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 10,000 9,928 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2018 45,000 49,050 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 30,000 30,825 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 82,000 86,613 Consumer staples (1.2%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 17,000 22,600 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 2,000 2,649 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 95,000 87,486 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 60,000 69,172 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 15,000 17,044 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 10,000 10,875 CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Consumer staples cont. Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A sr. unsec. notes 5 1/2s, 2023 $15,000 $14,475 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 20,000 19,100 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 4,000 4,937 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 41,000 43,480 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 30,000 33,450 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 65,000 58,160 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 10,000 11,250 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 40,000 42,000 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 10,000 9,775 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 45,000 49,500 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 10,000 9,375 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 60,000 68,175 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 20,000 21,450 Corrections Corp. of America 144A sr. unsec. notes 4 5/8s, 2023 R 10,000 9,800 Corrections Corp. of America 144A sr. unsec. notes 4 1/8s, 2020 R 10,000 9,775 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 37,000 35,577 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 70,000 74,432 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 50,000 55,375 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 5,000 5,650 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 50,000 54,375 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 80,000 76,000 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 25,000 25,753 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 40,000 53,349 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 45,000 49,950 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 40,000 42,800 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 76,000 76,190 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s,2020 45,000 43,031 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 15,000 16,088 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 20,000 20,875 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 15,000 15,450 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 50,000 67,906 18Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Consumer staples cont. JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 (Brazil) $55,000 $58,025 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 15,000 15,713 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 5,000 5,038 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 70,000 83,260 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 10,000 10,127 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 27,000 31,160 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 20,000 20,700 Landry’s Inc. 144A sr. unsec. notes 9 3/8s, 2020 35,000 36,663 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 48,000 50,280 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 51,000 64,211 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 59,000 69,720 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 20,000 21,900 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 50,000 48,028 Mondelez International, Inc. sr. unsec. notes 6 1/2s, 2017 4,000 4,651 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 58,000 74,288 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 20,000 21,400 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 50,000 53,250 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 45,000 43,875 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 35,000 38,631 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 15,000 16,613 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 30,000 32,100 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 45,000 49,275 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 80,000 90,363 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 35,000 37,888 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 45,000 49,613 Wells Enterprises, Inc. 144A sr. notes 6 3/4s,2020 15,000 15,713 Energy (2.3%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 15,000 15,225 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s,2023 55,000 51,013 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s,2022 15,000 15,188 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 10,000 7,975 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 30,000 24,075 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 85,000 105,969 CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Energy cont. Anadarko Petroleum Corp. sr. notes 5.95s, 2016 $35,000 $39,328 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 30,000 36,046 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 60,000 59,103 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 5,000 5,022 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 40,000 39,800 Atlas Pipeline Partners LP/Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 15,000 15,038 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 20,000 20,750 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s,2017 35,000 36,838 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 145,000 152,396 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 105,000 119,079 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 65,000 69,550 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 110,000 99,508 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 35,000 38,850 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 36,838 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 10,000 10,125 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 40,000 39,600 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 45,000 47,925 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 20,000 19,800 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 20,000 19,800 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 15,000 8,550 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 90,000 94,275 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 50,000 52,625 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 70,000 71,225 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 40,000 38,900 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 55,000 58,300 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 15,000 15,263 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 20,000 19,600 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 55,000 59,400 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 10,000 10,425 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 88,825 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 20,000 20,900 Putnam VT Global Asset Allocation Fund 19 CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Energy cont. Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 $25,000 $25,063 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 30,000 29,550 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 34,000 35,275 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 200,000 211,920 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 70,000 68,950 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 45,000 45,563 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 85,000 82,450 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 5,000 5,313 Hercules Offshore, Inc. 144A sr. notes 10 1/2s,2017 40,000 42,700 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 15,000 15,000 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 30,000 35,960 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 20,000 20,600 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 10,000 12,486 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 50,000 48,000 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 60,000 65,100 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 15,000 15,750 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 65,000 71,500 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 50,000 47,625 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 20,000 14,400 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 28,552 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 30,000 29,738 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 20,000 19,400 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 45,000 32,625 Newfield Exploration Co. sr. unsec. notes 5 3/4s,2022 35,000 34,913 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 85,000 86,258 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 55,000 55,550 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 20,000 20,800 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 40,000 41,638 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 30,000 29,475 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 30,000 33,300 CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Energy cont. Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 $5,000 $5,013 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 30,000 30,075 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 65,000 61,750 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 75,000 81,825 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 340,000 319,410 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 136,000 144,130 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 20,000 21,450 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 15,000 14,663 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 55,000 59,400 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 15,000 14,644 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 100,000 107,625 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 15,000 15,150 Samson Investment Co. 144A sr. unsec. notes 10s,2020 85,000 89,569 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 15,000 14,325 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 15,000 14,925 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 35,000 36,400 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 95,000 99,623 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 20,000 20,950 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 15,000 15,750 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 5,000 5,250 Spectra Energy Capital, LLC sr. notes 8s, 2019 45,000 56,537 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 40,000 42,519 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 31,000 32,240 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 10,000 10,500 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 30,000 30,675 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 70,000 95,335 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 15,000 15,716 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 25,000 27,927 Whiting Petroleum Corp. company guaranty notes 7s, 2014 60,000 61,350 Williams Cos., Inc. (The) notes 7 3/4s, 2031 2,000 2,336 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 7,000 8,450 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 15,000 15,150 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s,2017 55,000 56,375 20Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Financials (3.9%) Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. notes FRN 1.856s, 2014 (United Kingdom) $50,000 $50,364 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 200,000 213,228 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 20,000 19,200 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 90,000 115,033 Aflac, Inc. sr. unsec. notes 6.9s, 2039 75,000 92,373 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 20,000 19,350 Air Lease Corp. sr. unsec. notes 6 1/8s, 2017 35,000 36,225 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 35,000 37,442 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 25,000 26,938 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 25,000 29,031 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 20,000 23,050 Ally Financial, Inc. unsec. sub. notes 8s, 2018 30,000 33,975 American Express Co. sr. unsec. notes 2.65s, 2022 48,000 44,319 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 76,000 92,720 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 149,000 167,515 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 105,000 109,072 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 135,000 159,881 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 85,000 83,194 Bank of America Corp. sr. unsec. notes 5 3/4s,2017 90,000 100,024 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 50,000 56,372 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 105,000 105,411 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 175,000 189,301 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 22,000 26,196 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 40,000 42,612 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 29,000 26,117 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 40,000 39,888 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 75,000 71,250 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 65,000 68,530 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 15,000 15,825 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 15,000 14,213 CIT Group, Inc. sr. unsec. notes 5s, 2022 35,000 34,738 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s,2020 30,000 30,713 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s,2018 25,000 25,688 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 50,000 54,000 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 35,000 36,138 CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Financials cont. Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 $3,000 $3,780 Citigroup, Inc. sub. notes 5s, 2014 71,000 73,785 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 40,000 38,300 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 50,000 60,988 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 57,000 65,546 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 65,000 65,975 EPR Properties unsec. notes 5 1/4s, 2023 R 65,000 63,168 GATX Financial Corp. notes 5.8s, 2016 25,000 27,549 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s,2067 135,000 139,894 General Electric Capital Corp. sr. unsec. FRN notes Ser. MTN, 0.475s, 2016 65,000 64,349 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 150,000 179,854 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 5,000 4,725 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 110,000 120,667 Genworth Financial, Inc. sr. unsec. unsub. notes 7.7s, 2020 95,000 108,831 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s,2019 170,000 201,101 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 24,000 24,518 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 35,000 38,242 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 R 70,000 64,698 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 70,000 66,322 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 60,000 65,585 HSBC Finance Capital Trust IX FRN notes 5.911s,2035 100,000 100,550 HSBC Finance Corp. sr. unsec. sub. notes 6.676s,2021 146,000 161,410 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 100,000 101,625 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 10,000 10,425 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 95,000 99,750 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 10,000 10,300 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 40,000 39,700 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 73,000 74,095 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 15,000 13,800 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 25,000 25,938 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 R 30,000 33,600 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 90,000 101,700 JPMorgan Chase & Co. sr. notes 6s, 2018 250,000 285,291 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 125,000 146,563 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 100,000 106,612 Macquarie Bank Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 35,000 36,289 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s,2017 30,000 33,875 Putnam VT Global Asset Allocation Fund 21 CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Financials cont. Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 $223,000 $256,656 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 20,000 21,200 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 25,000 26,250 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 25,000 26,500 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 10,000 11,200 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s,2021 15,000 14,400 Nationwide Financial Services, Inc. notes 5 5/8s,2015 25,000 26,535 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 45,000 56,089 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 25,000 25,375 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 15,000 15,488 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 25,000 24,875 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 25,000 25,063 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 90,000 88,675 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 35,000 38,938 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 25,000 26,469 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s,2022 63,000 66,405 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 65,000 70,200 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s,2021 40,000 39,900 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 25,000 27,625 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 30,000 36,150 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 71,000 69,225 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 25,000 23,625 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 30,000 29,406 RBS Capital Trust III bank guaranty jr. unsec. sub. notes 5.512s, perpetual maturity (United Kingdom) 25,000 18,250 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † 32,448 36,828 Royal Bank of Scotland PLC (The) sr. unsec. sub. notes 4.7s, 2018 (United Kingdom) 115,000 111,598 Royal Bank of Scotland PLC (The) unsec. sub. notes 6.1s, 2023 (United Kingdom) 125,000 117,173 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 21,000 22,153 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 106,211 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 22,000 24,580 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 R 10,000 9,812 CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Financials cont. SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 $25,000 $27,750 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 15,000 13,425 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.273s, 2037 75,000 61,695 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 90,000 79,188 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 40,000 53,233 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 300,000 319,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 392,000 415,520 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 20,000 22,702 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 15,000 15,696 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 89,704 Westpac Capital Trust III 144A unsec. sub. FRN notes 5.819s, perpetual maturity 60,000 59,700 Willis Group North America, Inc. company guaranty notes 6.2s, 2017 10,000 11,136 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s,2037 55,000 58,988 Health care (1.1%) AbbVie, Inc. 144A company guaranty sr. unsec. notes 2.9s, 2022 80,000 74,680 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 20,000 20,000 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 38,000 46,478 Amgen, Inc. sr. unsec. notes 3.45s, 2020 125,000 126,355 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 35,000 35,000 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 71,000 86,611 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 35,000 37,363 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 45,000 46,378 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 50,000 53,000 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 30,000 30,450 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 15,000 15,956 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 80,000 85,309 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 35,000 37,188 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 25,000 25,250 Envision Healthcare Holdings, Inc. 144A sr. unsec. notes 9 1/4s, 2017 ‡‡ 45,000 45,563 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 35,000 36,400 HCA, Inc. sr. notes 6 1/2s, 2020 135,000 146,138 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 10,000 11,050 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 65,000 67,519 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 35,000 35,328 22 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Health care cont. IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 $20,000 $20,350 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 15,000 15,675 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 45,000 49,725 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 80,000 85,800 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 20,000 20,625 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 35,000 38,063 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 10,000 9,859 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 25,000 26,625 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 15,000 17,507 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 15,000 14,963 Service Corp. International/US sr. notes 7s, 2019 20,000 21,150 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 105,000 112,744 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 70,000 71,750 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 35,000 37,100 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 15,000 15,450 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 16,477 16,477 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 35,000 36,925 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 50,000 52,625 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 1/2s, 2021 10,000 9,325 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 30,000 27,525 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 50,000 52,005 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s,2020 30,000 32,400 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 105,000 114,677 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 10,000 9,566 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 90,000 77,402 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 90,000 83,686 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 5,000 5,100 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 20,000 20,500 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 5,000 4,938 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 5,000 5,175 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 (Canada) 40,000 41,000 CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Health care cont. Actavis, Inc. sr. unsec. notes 4 5/8s, 2042 $35,000 $30,662 Actavis, Inc. sr. unsec. notes 3 1/4s, 2022 30,000 27,987 Actavis, Inc. sr. unsec. notes 1 7/8s, 2017 5,000 4,868 WellPoint, Inc. notes 7s, 2019 35,000 42,274 Technology (0.8%) Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 30,000 22,725 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 40,000 35,513 Avaya, Inc. 144A company guaranty notes 10 1/2s,2021 25,000 18,938 Avaya, Inc. 144A company guaranty sr. notes 7s,2019 70,000 63,175 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 12,000 12,150 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 20,000 20,275 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 135,000 142,518 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 35,000 35,875 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s,2022 17,000 17,106 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 50,000 52,875 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 90,000 91,800 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 30,000 30,825 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 25,000 24,938 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 25,000 22,500 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 24,000 26,400 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 4,000 4,340 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 50,000 53,875 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 35,000 36,185 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 20,000 22,166 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 55,000 63,144 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 40,000 43,799 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 140,000 125,175 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 20,000 21,675 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 20,000 22,650 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 15,000 16,125 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 95,000 98,800 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 24,000 22,080 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 25,000 28,272 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 85,000 94,543 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 35,000 39,014 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 80,000 73,703 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 50,000 52,220 Putnam VT Global Asset Allocation Fund 23 CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Technology cont. SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 $25,000 $25,125 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 35,000 37,100 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 45,000 48,038 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 15,000 16,966 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 21,000 23,280 Transportation (0.2%) Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 40,000 43,100 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 35,000 37,149 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 35,000 39,020 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 115,000 110,460 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s,2019 53,567 62,271 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 15,000 13,920 Kansas City Southern de Mexico SA de CV 144A sr. unsec. notes 2.35s, 2020 (Mexico) 9,000 8,602 Kansas City Southern Railway 144A sr. unsec. notes 4.3s, 2043 16,000 14,379 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 60,000 66,300 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 14,751 15,415 Watco Cos LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 30,000 29,850 Utilities and power (1.6%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 85,000 95,625 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s,2021 55,000 60,363 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s,2023 15,000 13,988 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 25,000 27,355 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 15,000 14,529 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s,2019 5,000 6,490 Beaver Valley Funding Corp. sr. bonds 9s, 2017 5,000 5,075 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 66,000 74,172 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 33,093 36,402 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 36,000 39,060 Calpine Corp. 144A sr. notes 7 1/4s, 2017 85,000 88,613 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 10,000 11,090 Commonwealth Edison Co. 1st mtge. bonds 5.9s, 2036 28,000 32,930 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 45,000 42,994 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 55,000 57,475 Duke Energy Corp. sr. unsec. unsub. notes 2.15s,2016 95,000 97,053 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s,2019 70,000 88 El Paso Corp. sr. unsec. notes 7s, 2017 120,000 130,459 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 37,185 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 20,000 24,568 Electricite de France SA 144A sr. unsec. notes 6 1/2s, 2019 (France) 60,000 71,093 CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Utilities and power cont. Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) $290,000 $273,325 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 24,000 26,280 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 45,000 49,725 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 79,000 86,308 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 50,000 54,625 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 30,000 31,824 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 25,000 26,379 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 80,000 75,396 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 15,000 16,050 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 10,000 10,700 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 70,000 78,925 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 20,857 21,378 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s,2023 54,000 50,172 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s,2018 8,000 7,788 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 65,000 71,500 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 10,000 11,100 ITC Holdings Corp. 144A notes 5 7/8s, 2016 50,000 55,810 ITC Holdings Corp. 144A sr. unsec. notes 6.05s,2018 35,000 39,591 Kansas Gas and Electric Co. bonds 5.647s, 2021 13,008 13,589 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 70,000 83,338 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 39,000 44,244 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 50,000 62,007 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 80,000 72,248 Nevada Power Co. mtge. notes 7 1/8s, 2019 40,000 49,539 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 25,000 28,214 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 120,000 128,100 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 75,000 69,148 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 25,000 29,291 Oncore Electric Delivery Co., LLC 144A sr. notes 4.55s, 2041 25,000 23,712 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 40,000 46,637 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 76,000 84,760 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 105,000 106,406 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 37,000 41,038 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 25,000 28,988 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 98,000 101,430 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 25,000 24,625 24 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (18.2%)* cont. Principal amount Value Utilities and power cont. Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 $30,000 $27,150 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,453 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s,2021 30,000 7,875 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 25,000 18,688 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 30,000 31,285 Union Electric Co. sr. notes 6.4s, 2017 50,000 58,621 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 25,000 28,638 Total corporate bonds and notes (cost $35,438,398) MORTGAGE-BACKED SECURITIES (3.3%)* Principal amount Value Agency collateralized mortgage obligations (0.6%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.019s, 2037 $30,570 $44,950 IFB Ser. 3072, Class SM, 23.091s, 2035 36,842 53,766 IFB Ser. 3072, Class SB, 22.944s, 2035 34,138 49,611 IFB Ser. 3249, Class PS, 21.64s, 2036 36,994 52,344 IFB Ser. 3065, Class DC, 19.283s, 2035 58,964 87,205 IFB Ser. 2990, Class LB, 16.454s, 2034 55,834 73,735 IFB Ser. 3708, Class SQ, IO, 6.358s, 2040 173,697 29,080 IFB Ser. 3708, Class SA, IO, 6.258s, 2040 299,044 46,884 IFB Ser. 3964, Class SA, IO, 5.808s, 2041 359,456 49,425 Ser. 308, Class S1, 4s, 2043 ∆ 188,000 42,533 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.859s, 2036 51,355 83,720 IFB Ser. 05-45, Class DA, 23.712s, 2035 66,893 102,844 IFB Ser. 07-53, Class SP, 23.492s, 2037 47,517 69,856 IFB Ser. 05-75, Class GS, 19.671s, 2035 27,480 37,685 IFB Ser. 404, Class S13, IO, 6.207s, 2040 217,020 36,318 Ser. 06-46, Class OC, PO, zero %, 2036 22,747 20,220 Government National Mortgage Association IFB Ser. 10-56, Class SC, IO, 6.308s, 2040 257,992 42,411 IFB Ser. 10-20, Class SE, IO, 6.058s, 2040 321,720 49,867 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 720,727 102,941 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 828,221 120,208 Commercial mortgage-backed securities (1.7%) Banc of America Commercial Mortgage Trust Ser. 06-5, Class A3, 5.39s, 2047 44,000 45,423 Banc of America Commercial Mortgage Trust FRB Ser. 07-3, Class A3, 5.857s, 2049 119,000 119,476 Ser. 07-2, Class A2, 5.634s, 2049 8,864 8,997 Ser. 07-1, Class XW, IO, 0.485s, 2049 1,158,344 10,372 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 1.033s, 2042 953,576 7,723 Ser. 04-5, Class XC, IO, 0.868s, 2041 1,273,795 10,127 Ser. 07-5, Class XW, IO, 0.532s, 2051 2,444,196 26,823 Ser. 02-PB2, Class XC, IO, 0.512s, 2035 199,430 63 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.151s, 2042 F 43,000 47,821 Ser. 04-PR3I, Class X1, IO, 1.074s, 2041 377,202 2,814 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW15, Class X2, IO, 0.578s, 2044 F 13,653,927 35,500 Ser. 06-PW14, Class X1, IO, 0.268s, 2038 1,419,142 24,693 MORTGAGE-BACKED SECURITIES (3.3%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.193s, 2049 $6,762,637 $99,411 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.558s, 2049 1,371,528 16,527 Ser. 07-CD4, Class XC, IO, 0.219s, 2049 7,458,779 56,985 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 F 91,000 99,131 FRB Ser. 05-LP5, Class D, 5.262s, 2043 94,000 96,750 Commercial Mortgage Trust 144A Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.201s,2046 6,503,972 81,596 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.954s, 2039 47,284 47,454 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.229s, 2049 6,609,125 24,784 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 51,125 56,237 Ser. 02-CP3, Class AX, IO, 1.472s, 2035 62,070 371 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.956s, 2033 32,846 5 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.943s, 2032 32,432 17,189 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.29s, 2045 24,696,407 81,481 Ser. 07-C1, Class XC, IO, 0.17s, 2049 8,827,019 48,293 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 74,000 75,225 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.379s, 2029 44,647 1,257 Ser. 05-C1, Class X1, IO, 0.779s, 2043 2,271,817 21,707 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 F 55,000 52,660 FRB Ser. 05-GG3, Class D, 4.986s, 2042 43,000 42,413 FRB Ser. 05-GG3, Class B, 4.894s, 2042 F 157,000 162,361 GS Mortgage Securities Corp. II 144A Ser. 06-GG6, Class XC, IO, 0.226s, 2038 1,752,884 2,643 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 24,394 24,912 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 9,328 9,328 Ser. 06-GG8, Class X, IO, 0.798s, 2039 F 9,465,398 181,736 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 F 178,500 184,471 FRB Ser. 06-LDP7, Class B, 6.056s, 2045 107,000 88,385 FRB Ser. 04-CB9, Class B, 5.836s, 2041 61,000 62,476 FRB Ser. 13-C10, Class D, 4.3s, 2047 53,000 42,461 Ser. 06-LDP8, Class X, IO, 0.729s, 2045 1,729,958 26,048 Ser. 07-LDPX, Class X, IO, 0.469s, 2049 4,936,579 43,452 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-CB12, Class X1, IO, 0.49s, 2037 2,098,962 15,872 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 18,981 18,981 Ser. 99-C1, Class G, 6.41s, 2031 37,135 37,506 Ser. 98-C4, Class H, 5.6s, 2035 50,000 53,221 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A3, 5.933s, 2040 119,000 119,012 Ser. 06-C7, Class A2, 5.3s, 2038 73,210 76,291 Putnam VT Global Asset Allocation Fund 25 MORTGAGE-BACKED SECURITIES (3.3%)* cont. Principal amount Value Commercial mortgage-backed securities cont. LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.847s, 2038 $1,127,231 $22,749 Ser. 05-C5, Class XCL, IO, 0.645s, 2040 4,238,061 48,522 Ser. 05-C2, Class XCL, IO, 0 1/2s, 2040 2,339,453 9,355 Ser. 05-C7, Class XCL, IO, 0.368s, 2040 2,784,995 12,549 Ser. 06-C7, Class XCL, IO, 0.337s, 2038 1,988,913 36,059 Ser. 06-C6, Class XCL, IO, 0.288s, 2039 8,674,721 166,503 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.038s, 2050 128,000 133,392 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.111s, 2039 647,940 5,160 Ser. 05-MCP1, Class XC, IO, 0.233s, 2043 2,245,643 22,616 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 F 68,000 66,625 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.506s, 2045 365,469 27,410 Ser. 05-C3, Class X, IO, 6.315s, 2044 104,755 5,940 Morgan Stanley Capital I Trust FRB Ser. 06-T23, Class A2, 5.918s, 2041 11,094 11,137 FRB Ser. 07-HQ12, Class A2, 5.763s, 2049 105,310 106,047 Ser. 07-IQ14, Class A2, 5.61s, 2049 22,631 22,980 Ser. 04-T13, Class A4, 4.66s, 2045 102,329 103,609 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.391s, 2043 79,143 81,373 Morgan Stanley-Bank of America-Merrill Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.901s,2046 471,095 49,060 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 5.123s, 2049 F 50,000 53,413 Ser. 12-C4, Class XA, IO, 1.89s, 2045 368,958 44,275 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C34, Class AJ, 6.166s, 2046 16,000 15,195 Ser. 07-C34, IO, 0.502s, 2046 1,436,058 17,376 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.495s, 2042 2,833,827 15,019 Ser. 06-C26, Class XC, IO, 0.105s, 2045 1,413,058 3,080 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 F 10,000 8,800 Residential mortgage-backed securities (non-agency) (1.0%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 2.704s, 2036 226,473 183,443 Barclays Capital, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.674s, 2035 40,000 32,800 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 12.607s, 2037 50,074 29,544 Ser. 12-RR11, Class 9A2, 4s, 2037 28,122 28,052 Ser. 12-RR11, Class 3A2, 4s, 2036 37,760 37,666 FRB Ser. 12-RR11, Class 5A2, 4s, 2037 47,117 46,999 Ser. 12-RR11, Class 11A2, 2.6s, 2036 223,720 137,588 Ser. 09-RR7, Class 1A7, IO, 1.779s, 2046 1,876,698 62,752 Ser. 09-RR7, Class 2A7, IO, 1.604s, 2047 2,032,230 82,509 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR13, Class 2A, 2.47s, 2046 431,791 365,283 Ser. 05-AR19, Class X, IO, PO, 1 1/2s, 2045 1,257,062 64,864 FRB Ser. 06-AR1, Class 2A1B, 1.238s, 2046 118,385 97,964 FRB Ser. 05-AR13, Class A1C3, 0.683s, 2045 111,880 87,267 FRB Ser. 05-AR17, Class A1C3, 0.673s, 2045 F 164,605 90,543 FRB Ser. 05-AR9, Class A1C3, 0.673s, 2045 128,195 110,248 FRB Ser. 05-AR13, Class A1B3, 0.553s, 2045 213,319 183,455 FRB Ser. 05-AR15, Class A1B3, 0.533s, 2045 155,466 132,146 MORTGAGE-BACKED SECURITIES (3.3%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-OA3, Class 2A, 0.919s,2047 $223,243 $123,900 Wells Fargo Mortgage Backed Securities Trust Ser. 07-12, Class A6, 5 1/2s, 2037 134,063 137,414 Total mortgage-backed securities (cost $6,197,247) INVESTMENT COMPANIES (0.9%)* Shares Value SPDR S&P rust 11,768 $1,882,998 Total investment companies (cost $1,482,689) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.7%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $27,350 $14,769 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 40,000 30,500 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 (Argentina) 150,000 153,000 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 414,000 358,731 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 252,987 136,613 Brazil (Federal republic of) unsec. notes 10s, 2021 (Brazil) BRL 805 361,538 Poland (Government of) sr. unsec. bonds 5s, 2022 (Poland) $155,000 166,625 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 135,000 128,925 Total foreign government and agency bonds and notes (cost $1,476,672) SENIOR LOANS (0.2%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.443s, 2018 $151,836 $133,920 First Data Corp. bank term loan FRN 4.193s, 2018 99,303 96,676 First Data Corp. bank term loan FRN 4.193s, 2017 10,568 10,338 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.72s, 2017 130,971 91,451 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 10,048 9,948 West Corp. bank term loan FRN Ser. B8, 3 3/4s,2018 8,640 8,627 Total senior loans (cost $375,418) COMMODITY LINKED NOTES (0.1%)* Ω Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) $171,000 $121,273 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 171,000 121,506 Total commodity linked notes (cost $342,000) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 93 $88,394 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 1,430 37,252 M/I Homes, Inc. $2.438 pfd. 880 22,440 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 76 58,604 Total preferred stocks (cost $165,151) 26 Putnam VT Global Asset Allocation Fund CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 1,280 $29,420 General Motors Co. Ser. B, $2.375 cv. pfd. 943 45,559 United Technologies Corp. $3.75 cv. pfd. 400 23,744 Total convertible preferred stocks (cost $90,545) MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $20,000 $20,854 4.071s, 1/1/14 50,000 50,763 Total municipal bonds and notes (cost $70,000) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $20,000 $23,665 Total convertible bonds and notes (cost $21,926) WARRANTS (—%)* † Expiration date Strike price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $0.01 7,932 $— Total warrants (cost $1,586) $— SHORT-TERM INVESTMENTS (30.3%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.03% L 47,660,881 $47,660,881 Putnam Cash Collateral Pool, LLC 0.15% d 9,069,271 9,069,271 SSgA Prime Money Market Fund 0.03% P 1,150,000 1,150,000 U.S. Treasury Bills with an effective yield of 0.11%, April 3, 2014 ## $291,000 290,755 U.S. Treasury Bills with an effective yield of 0.14%, February 6, 2014 # ## 120,000 119,940 U.S. Treasury Bills with effective yields ranging from 0.13% to 0.14%, January 9, 2014 # ## 351,000 350,883 U.S. Treasury Bills with effective yields ranging from 0.13% to 0.17%, October 17, 2013 # ## § 2,702,000 2,701,573 Total short-term investments (cost $61,342,204) Total investments (cost $232,059,078) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro USD / $ United States Dollar Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreignsecurities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate atthe close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate atthe close of the reporting period GDR Global Depository Receipts: represents ownership of foreignsecurities on deposit with a custodian bank GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interestrates that vary inversely to changes in the market interest rates.As interest rates rise, inverse floaters produce less current income.The rate shown is the current interest rate at the close of thereporting period. IO Interest Only MTN Medium Term Notes NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2013 through June30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $202,752,633. Ω The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † Non-income-producing security. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $19,935, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ∆ Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $59,449,958, to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. Putnam VT Global Asset Allocation Fund27 FORWARD CURRENCY CONTRACTS at 6/30/13 (aggregate face value $87,064,845) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 9/18/13 $304 $304 $— British Pound Sell 9/18/13 304 307 3 Canadian Dollar Sell 7/17/13 31,937 32,136 199 Chilean Peso Buy 7/17/13 247,611 262,798 (15,187) Chilean Peso Sell 7/17/13 247,611 252,367 4,756 Euro Sell 9/18/13 2,921,375 2,937,656 16,281 Japanese Yen Buy 8/22/13 332,725 332,204 521 Japanese Yen Sell 8/22/13 332,725 336,121 3,396 Peruvian New Sol Buy 7/17/13 305,244 328,015 (22,771) Peruvian New Sol Sell 7/17/13 305,244 320,279 15,035 Singapore Dollar Sell 8/22/13 279,946 281,354 1,408 South Korean Won Buy 8/22/13 184,569 186,923 (2,354) South Korean Won Sell 8/22/13 184,569 184,964 395 Swedish Krona Buy 9/18/13 303,227 315,739 (12,512) Swedish Krona Sell 9/18/13 303,227 309,864 6,637 Barclays Bank PLC Australian Dollar Buy 7/17/13 536,706 652,056 (115,350) Brazilian Real Buy 7/17/13 578,218 620,888 (42,670) Brazilian Real Sell 7/17/13 578,218 600,452 22,234 British Pound Sell 9/18/13 150,801 153,066 2,265 Canadian Dollar Sell 7/17/13 255,306 258,235 2,929 Chilean Peso Buy 7/17/13 372,177 393,708 (21,531) Chilean Peso Sell 7/17/13 372,177 381,359 9,182 Euro Buy 9/18/13 608,208 607,863 345 Hong Kong Dollar Sell 8/22/13 86,568 86,538 (30) Indonesian Rupiah Sell 8/22/13 61,316 54,339 (6,977) Japanese Yen Buy 8/22/13 179,739 178,660 1,079 Malaysian Ringgit Buy 8/22/13 285,481 301,972 (16,491) Malaysian Ringgit Sell 8/22/13 285,481 292,699 7,218 Mexican Peso Buy 7/17/13 429,735 448,519 (18,784) Mexican Peso Sell 7/17/13 429,735 435,079 5,344 New Taiwan Dollar Buy 8/22/13 64,217 65,169 (952) New Taiwan Dollar Sell 8/22/13 64,217 64,633 416 Norwegian Krone Buy 9/18/13 28,386 18,310 10,076 Polish Zloty Buy 9/18/13 184,867 190,628 (5,761) Polish Zloty Sell 9/18/13 184,867 189,723 4,856 Singapore Dollar Sell 8/22/13 412,423 411,875 (548) Swedish Krona Buy 9/18/13 19,307 24,566 (5,259) Citibank, N.A. Australian Dollar Buy 7/17/13 399,857 494,585 (94,728) Brazilian Real Buy 7/17/13 880,280 959,770 (79,490) Brazilian Real Sell 7/17/13 880,280 940,429 60,149 British Pound Buy 9/18/13 2,555,870 2,577,231 (21,361) Canadian Dollar Sell 7/17/13 487,894 498,124 10,230 Danish Krone Buy 9/18/13 151,485 152,214 (729) Euro Sell 9/18/13 121,876 123,448 1,572 Japanese Yen Buy 8/22/13 521,312 512,133 9,179 Mexican Peso Buy 7/17/13 124,627 126,893 (2,266) Mexican Peso Sell 7/17/13 124,627 124,957 330 South African Rand Buy 7/17/13 182,615 191,352 (8,737) South African Rand Sell 7/17/13 182,615 193,138 10,523 Swedish Krona Buy 9/18/13 4,123 4,086 37 28 Putnam VT Global Asset Allocation Fund FORWARD CURRENCY CONTRACTS at 6/30/13 (aggregate face value $87,064,845) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Swedish Krona Sell 9/18/13 $4,123 $4,215 $92 Swiss Franc Sell 9/18/13 403,966 403,678 (288) Thai Baht Buy 8/22/13 190,191 200,755 (10,564) Thai Baht Sell 8/22/13 190,191 195,169 4,978 Turkish Lira Sell 9/18/13 60,700 61,466 766 Credit Suisse International Australian Dollar Sell 7/17/13 116,294 107,619 (8,675) Brazilian Real Buy 7/17/13 279,238 303,913 (24,675) Brazilian Real Sell 7/17/13 279,238 290,273 11,035 British Pound Buy 9/18/13 214,193 216,043 (1,850) British Pound Sell 9/18/13 214,193 214,133 (60) Canadian Dollar Buy 7/17/13 2,132,648 2,211,532 (78,884) Canadian Dollar Sell 7/17/13 2,132,648 2,197,946 65,298 Chilean Peso Buy 7/17/13 309,995 326,225 (16,230) Chilean Peso Sell 7/17/13 309,995 317,326 7,331 Chinese Yuan Buy 8/22/13 255,460 253,679 1,781 Chinese Yuan Sell 8/22/13 255,460 254,240 (1,220) Czech Koruna Sell 9/18/13 118,922 121,174 2,252 Euro Buy 9/18/13 513,806 515,861 (2,055) Indonesian Rupiah Buy 8/22/13 63,892 64,910 (1,018) Indonesian Rupiah Sell 8/22/13 63,892 63,958 66 Japanese Yen Sell 8/22/13 692,633 722,147 29,514 Mexican Peso Buy 7/17/13 122,715 135,010 (12,295) New Taiwan Dollar Buy 8/22/13 64,217 65,276 (1,059) New Taiwan Dollar Sell 8/22/13 64,217 64,633 416 New Zealand Dollar Buy 7/17/13 24,694 26,534 (1,840) Norwegian Krone Buy 9/18/13 101,000 115,535 (14,535) Philippine Peso Buy 8/22/13 124,770 130,851 (6,081) Philippine Peso Sell 8/22/13 124,770 127,470 2,700 Polish Zloty Buy 9/18/13 184,837 190,547 (5,710) Polish Zloty Sell 9/18/13 184,837 189,513 4,676 South African Rand Buy 7/17/13 240,727 247,514 (6,787) South African Rand Sell 7/17/13 240,727 249,894 9,167 Swedish Krona Buy 9/18/13 200,037 204,333 (4,296) Swedish Krona Sell 9/18/13 200,037 208,342 8,305 Swiss Franc Buy 9/18/13 457,999 458,006 (7) Turkish Lira Sell 9/18/13 60,700 61,501 801 Deutsche Bank AG Australian Dollar Buy 7/17/13 268,947 272,806 (3,859) Australian Dollar Sell 7/17/13 268,947 281,476 12,529 Brazilian Real Buy 7/17/13 180,442 195,775 (15,333) Brazilian Real Sell 7/17/13 180,442 187,547 7,105 British Pound Sell 9/18/13 91,819 93,633 1,814 Canadian Dollar Sell 7/17/13 13,022 18,100 5,078 Euro Sell 9/18/13 96,615 98,568 1,953 Japanese Yen Buy 8/22/13 555,308 549,423 5,885 Japanese Yen Sell 8/22/13 555,308 564,391 9,083 Mexican Peso Buy 7/17/13 235,026 244,029 (9,003) Mexican Peso Sell 7/17/13 235,026 238,283 3,257 Norwegian Krone Buy 9/18/13 43,326 45,204 (1,878) Polish Zloty Buy 9/18/13 89,558 90,951 (1,393) Polish Zloty Sell 9/18/13 89,558 91,207 1,649 Putnam VT Global Asset Allocation Fund29 FORWARD CURRENCY CONTRACTS at 6/30/13 (aggregate face value $87,064,845) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Swedish Krona Buy 9/18/13 $186,342 $184,669 $1,673 Swedish Krona Sell 9/18/13 186,342 190,471 4,129 Swiss Franc Buy 9/18/13 145,886 145,460 426 Swiss Franc Sell 9/18/13 145,886 145,776 (110) Goldman Sachs International British Pound Sell 9/18/13 235,931 237,985 2,054 Canadian Dollar Sell 7/17/13 11,977 8,313 (3,664) Euro Sell 9/18/13 191,537 192,106 569 Japanese Yen Buy 8/22/13 285,577 274,083 11,494 Norwegian Krone Buy 9/18/13 150,006 156,480 (6,474) HSBC Bank USA, National Association Australian Dollar Sell 7/17/13 470,840 489,589 18,749 British Pound Sell 9/18/13 3,684,448 3,715,702 31,254 Canadian Dollar Sell 7/17/13 117,102 116,559 (543) Euro Sell 9/18/13 135,288 131,958 (3,330) Indian Rupee Buy 8/22/13 120,365 132,380 (12,015) Indian Rupee Sell 8/22/13 120,365 126,210 5,845 Indonesian Rupiah Sell 8/22/13 61,317 58,533 (2,784) Japanese Yen Buy 8/22/13 495,422 490,559 4,863 Norwegian Krone Buy 9/18/13 208,090 206,092 1,998 Philippine Peso Buy 8/22/13 119,459 125,774 (6,315) Philippine Peso Sell 8/22/13 119,459 121,107 1,648 Polish Zloty Buy 9/18/13 60,863 63,223 (2,360) Polish Zloty Sell 9/18/13 60,863 62,600 1,737 South African Rand Buy 7/17/13 182,635 191,299 (8,664) South African Rand Sell 7/17/13 182,635 193,078 10,443 Swedish Krona Buy 9/18/13 198,623 206,645 (8,022) Swedish Krona Sell 9/18/13 198,623 196,820 (1,803) Thai Baht Buy 8/22/13 62,274 65,671 (3,397) Thai Baht Sell 8/22/13 62,273 63,265 992 JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/13 654,553 780,613 (126,060) Brazilian Real Buy 7/17/13 445,879 480,807 (34,928) Brazilian Real Sell 7/17/13 445,879 467,846 21,967 British Pound Buy 9/18/13 487,976 492,184 (4,208) Canadian Dollar Sell 7/17/13 327,734 324,004 (3,730) Chilean Peso Buy 7/17/13 238,284 251,317 (13,033) Chilean Peso Sell 7/17/13 238,284 240,902 2,618 Chinese Yuan Buy 8/22/13 159,328 158,130 1,198 Chinese Yuan Sell 8/22/13 159,328 158,547 (781) Czech Koruna Sell 9/18/13 118,927 120,979 2,052 Euro Buy 9/18/13 699,353 706,305 (6,952) Japanese Yen Buy 8/22/13 556,559 556,514 45 Japanese Yen Sell 8/22/13 556,559 572,374 15,815 Malaysian Ringgit Buy 8/22/13 217,407 224,942 (7,535) Malaysian Ringgit Sell 8/22/13 217,407 223,047 5,640 Mexican Peso Buy 7/17/13 472,140 495,691 (23,551) Mexican Peso Sell 7/17/13 472,140 484,692 12,552 New Taiwan Dollar Buy 8/22/13 65,092 66,305 (1,213) New Taiwan Dollar Sell 8/22/13 65,092 65,559 467 Norwegian Krone Buy 9/18/13 95,500 91,129 4,371 Polish Zloty Buy 9/18/13 63,080 64,013 (933) 30 Putnam VT Global Asset Allocation Fund FORWARD CURRENCY CONTRACTS at 6/30/13 (aggregate face value $87,064,845) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. Polish Zloty Sell 9/18/13 $63,080 $64,319 $1,239 Russian Ruble Buy 9/18/13 61,602 62,495 (893) Russian Ruble Sell 9/18/13 61,602 61,683 81 Singapore Dollar Sell 8/22/13 464,262 463,622 (640) South African Rand Buy 7/17/13 62,776 62,287 489 South African Rand Sell 7/17/13 62,776 62,064 (712) South Korean Won Buy 8/22/13 185,598 187,899 (2,301) South Korean Won Sell 8/22/13 185,598 186,105 507 Swedish Krona Buy 9/18/13 412,638 416,546 (3,908) Royal Bank of Scotland PLC (The) British Pound Sell 9/18/13 4,797,823 4,838,617 40,794 State Street Bank and Trust Co. Australian Dollar Buy 7/17/13 252,777 355,546 (102,769) Brazilian Real Buy 7/17/13 356,954 380,474 (23,520) Brazilian Real Sell 7/17/13 356,954 368,214 11,260 British Pound Sell 9/18/13 455,140 459,787 4,647 Canadian Dollar Buy 7/17/13 1,717,372 1,783,760 (66,388) Canadian Dollar Sell 7/17/13 1,717,653 1,768,283 50,630 Chilean Peso Buy 7/17/13 326,859 345,689 (18,830) Chilean Peso Sell 7/17/13 326,859 330,541 3,682 Colombian Peso Buy 7/17/13 252,907 264,388 (11,481) Colombian Peso Sell 7/17/13 252,907 256,889 3,982 Czech Koruna Sell 9/18/13 118,927 121,003 2,076 Euro Sell 9/18/13 38,933 37,145 (1,788) Japanese Yen Buy 8/22/13 487,973 483,424 4,549 Japanese Yen Sell 8/22/13 487,973 489,210 1,237 Mexican Peso Buy 7/17/13 122,723 134,248 (11,525) Norwegian Krone Buy 9/18/13 102,231 106,646 (4,415) Polish Zloty Buy 9/18/13 62,750 64,022 (1,272) Polish Zloty Sell 9/18/13 62,750 63,701 951 Singapore Dollar Sell 8/22/13 493,692 493,377 (315) South Korean Won Buy 8/22/13 122,867 122,706 161 South Korean Won Sell 8/22/13 122,867 121,069 (1,798) Swedish Krona Buy 9/18/13 202,047 206,479 (4,432) Swedish Krona Sell 9/18/13 202,047 200,230 (1,817) Swiss Franc Buy 9/18/13 145,886 145,430 456 Swiss Franc Sell 9/18/13 145,886 145,788 (98) UBS AG Australian Dollar Sell 7/17/13 62,578 34,092 (28,486) British Pound Buy 9/18/13 5,827,134 5,875,746 (48,612) Canadian Dollar Buy 7/17/13 1,726,212 1,785,119 (58,907) Canadian Dollar Sell 7/17/13 1,726,212 1,779,346 53,134 Chilean Peso Buy 7/17/13 247,863 261,261 (13,398) Chilean Peso Sell 7/17/13 247,863 252,827 4,964 Euro Buy 9/18/13 3,808,491 3,829,810 (21,319) Japanese Yen Sell 8/22/13 809,048 833,401 24,353 Mexican Peso Buy 7/17/13 355,552 373,263 (17,711) Mexican Peso Sell 7/17/13 355,552 362,463 6,911 New Taiwan Dollar Buy 8/22/13 50,972 51,939 (967) New Taiwan Dollar Sell 8/22/13 50,972 51,362 390 Norwegian Krone Buy 9/18/13 160,316 167,896 (7,580) Philippine Peso Buy 8/22/13 125,053 130,124 (5,071) Putnam VT Global Asset Allocation Fund 31 FORWARD CURRENCY CONTRACTS at 6/30/13 (aggregate face value $87,064,845) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Philippine Peso Sell 8/22/13 $125,053 $127,936 $2,883 Polish Zloty Buy 9/18/13 121,787 126,510 (4,723) Polish Zloty Sell 9/18/13 121,787 125,394 3,607 Russian Ruble Buy 9/18/13 60,497 61,399 (902) Russian Ruble Sell 9/18/13 60,497 60,576 79 Singapore Dollar Sell 8/22/13 464,262 462,734 (1,528) Swedish Krona Sell 9/18/13 79,952 89,692 9,740 Swiss Franc Sell 9/18/13 915,254 914,067 (1,187) WestPac Banking Corp. Australian Dollar Sell 7/17/13 1,423,847 1,586,036 162,189 British Pound Sell 9/18/13 489,496 493,547 4,051 Canadian Dollar Sell 7/17/13 121,380 119,293 (2,087) Euro Sell 9/18/13 585,681 588,968 3,287 Japanese Yen Buy 8/22/13 600,465 589,612 10,853 Japanese Yen Sell 8/22/13 600,465 613,000 12,535 Mexican Peso Buy 7/17/13 213,584 225,849 (12,265) Mexican Peso Sell 7/17/13 213,584 217,248 3,664 Total FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/13 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) Euro STOXX 50 Index (Short) 90 $3,043,517 Sep-13 $124,470 FTSE 100 Index (Short) 26 2,436,546 Sep-13 55,601 MSCI EAFE Index Mini (Long) 6 491,910 Sep-13 (21,192) NASDAQ 100 Index E-Mini (Short) 32 1,856,800 Sep-13 8,672 OMXS 30 Index (Short) 40 686,092 Jul-13 26,841 Russell 2000 Index Mini (Short) 47 4,581,090 Sep-13 (21,479) S&P 500 Index (Long) 2 799,650 Sep-13 (2,333) S&P 500 Index E-Mini (Long) 323 25,828,695 Sep-13 (54,279) S&P 500 Index E-Mini (Short) 40 3,198,600 Sep-13 9,220 S&P Mid Cap 400 Index E-Mini (Long) 65 7,526,350 Sep-13 45,535 SGX MSCI Singapore Index (Short) 6 334,580 Jul-13 (9,969) SPI 200 Index (Long) 41 4,470,526 Sep-13 9,205 SPI 200 Index (Short) 6 654,223 Sep-13 (1,397) Tokyo Price Index (Short) 20 2,280,702 Sep-13 (34,574) U.S. Treasury Bond 30 yr (Long) 28 3,803,625 Sep-13 (122,553) FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/13 Number of Expiration appreciation/ (Unaudited) cont. contracts Value date (depreciation) U.S. Treasury Bond Ultra 30 yr (Long) 9 $1,325,813 Sep-13 $(48,361) U.S. Treasury Note 2 yr (Long) 32 7,040,000 Sep-13 (8,936) U.S. Treasury Note 2 yr (Short) 26 5,720,000 Sep-13 7,263 U.S. Treasury Note 5 yr (Long) 76 9,199,563 Sep-13 (108,394) U.S. Treasury Note 10 yr (Long) 28 3,543,750 Sep-13 (75,303) U.S. Treasury Note 10 yr (Short) 8 1,012,500 Sep-13 25,363 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/13 (proceeds received Principal Settlement $13,850,078) (Unaudited) amount date Value Federal Home Loan Mortgage Corporation, 3 1/2s, July1,2028 $4,000,000 7/18/13 $4,155,000 Federal National Mortgage Association, 6s, July1,2043 6,000,000 7/15/13 6,526,875 Federal National Mortgage Association, 4s, June1,2043 3,000,000 6/13/13 3,130,547 Total 32 Putnam VT Global Asset Allocation Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $1,465,000 E $176 9/18/23 2.20% 3 month $77,864 USD-LIBOR-BBA 12,194,000 E 888 9/18/15 0.45% 3 month 35,641 USD-LIBOR-BBA 2,931,000 E 2,044 9/18/18 1.15% 3 month 79,451 USD-LIBOR-BBA 35,000 E 194 9/18/43 3.15% 3 month 2,447 USD-LIBOR-BBA Barclays Bank PLC 609,000 E (169) 9/18/15 3 month USD-LIBOR-BBA 0.45% (1,904) 506,000 E (916) 9/18/15 0.45% 3 month 526 USD-LIBOR-BBA 399,000 E 7,394 9/18/23 3 month USD-LIBOR-BBA 2.20% (13,765) 40,000 E 122 9/18/43 3.15% 3 month 2,697 USD-LIBOR-BBA 238,000 E 91 9/18/18 1.15% 3 month 6,377 USD-LIBOR-BBA Citibank, N.A. 245,000 E (1,460) 9/18/43 3 month USD-LIBOR-BBA 3.15% (17,235) 4,735,000 E 950 9/18/15 3 month USD-LIBOR-BBA 0.45% (12,545) 2,953,000 E 6,524 9/18/18 3 month USD-LIBOR-BBA 1.15% (71,464) 2,072,000 E 7,068 9/18/23 3 month USD-LIBOR-BBA 2.20% (102,811) Credit Suisse International 558,000 E (5) 9/18/15 3 month USD-LIBOR-BBA 0.45% (1,596) 102,000 E 1,746 9/18/23 3 month USD-LIBOR-BBA 2.20% (3,663) 1,000,000 E 9,670 9/18/18 3 month USD-LIBOR-BBA 1.15% (16,740) 187,000 E 28 9/18/23 2.20% 3 month 9,945 USD-LIBOR-BBA 395,000 E (589) 9/18/15 0.45% 3 month 537 USD-LIBOR-BBA 38,000 E 280 9/18/43 3.15% 3 month 2,728 USD-LIBOR-BBA Total E Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $252,000 E $754 9/18/15 3 month USD-LIBOR-BBA 0.45% $36 434,000 E (17,319) 9/18/23 2.20% 3 month 5,696 USD-LIBOR-BBA 348,000 E (1,422) 9/18/15 0.45% 3 month (430) USD-LIBOR-BBA Total E Extended effective date. Putnam VT Global Asset Allocation Fund 33 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC $20,859 $— 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $357 30 year Fannie Mae pools 672,598 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 13,493 30 year Fannie Mae pools 140,814 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 2,825 30 year Fannie Mae pools 5,019 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 5 30 year Fannie Mae pools 15,509 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 17 30 year Fannie Mae pools 121,175 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (672) 30 year Fannie Mae pools 292,193 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 282 30 year Fannie Mae pools 143,308 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 138 30 year Fannie Mae pools 25,849 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 29 30 year Fannie Mae pools 83,909 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 94 30 year Fannie Mae pools 60,844 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 68 30 year Fannie Mae pools 104,615 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (363) 30 year Fannie Mae pools 74,663 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 259 30 year Fannie Mae pools 16,405 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (100) 30 year Fannie Mae pools 8,127 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (49) 30 year Fannie Mae pools 8,127 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (49) 30 year Fannie Mae pools 16,405 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (100) 30 year Fannie Mae pools 42,742 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (260) 30 year Fannie Mae pools 16,405 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (100) 30 year Fannie Mae pools 400,572 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 8,036 30 year Fannie Mae pools 11,152 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 11 30 year Ginnie Mae II pools 32,412 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (113) 30 year Fannie Mae pools 32,809 (74) 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (274) 30 year Fannie Mae pools 18,666 9 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (10) 30 year Fannie Mae pools Citibank, N.A. 56,320 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 54 30 year Fannie Mae pools baskets 82 — 2/13/14 (3 month USD-LIBOR-BBA plus A basket (CGPUTQL2) of (158,216) 0.10%) common stocks units 1,897 — 2/13/14 3 month USD-LIBOR-BBA minus Russell 1000 Total Return 130,983 0.15% Index 34 Putnam VT Global Asset Allocation Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Credit Suisse International $464,747 $— 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% $(2,578) 30 year Ginnie Mae II pools 400,572 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 8,036 30 year Fannie Mae pools 148,281 3,962 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 1,183 30 year Fannie Mae pools Goldman Sachs International 25,069 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 503 30 year Fannie Mae pools 25,051 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 646 30 year Fannie Mae pools 51,497 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 880 30 year Fannie Mae pools 51,497 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 880 30 year Fannie Mae pools 445,376 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 8,935 30 year Fannie Mae pools 186,383 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 4,808 30 year Fannie Mae pools 41,084 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 1,060 30 year Fannie Mae pools 13,868 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 278 30 year Fannie Mae pools 28,058 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 724 30 year Fannie Mae pools 277,340 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 6,128 30 year Fannie Mae pools 492,314 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 9,877 30 year Fannie Mae pools 91,742 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 1,840 30 year Fannie Mae pools 13,027 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (336) 30 year Fannie Mae pools 222,955 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (4,473) 30 year Fannie Mae pools 222,421 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (3,116) 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 63,631 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 1,641 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Fixed payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB Index BBB–/P $273 $4,000 5/11/63 300 bp $(125) CMBX NA BBB Index BBB–/P 482 8,000 5/11/63 300 bp (315) CMBX NA BBB Index BBB–/P 926 15,000 5/11/63 300 bp (569) CMBX NA BBB Index BBB–/P 912 16,000 5/11/63 300 bp (683) Barclays Bank PLC NA HY Series 20 Index B+/P (5,850) 180,000 6/20/18 500 bp (231) NA IG Series 20 Index BBB+/P (1,141) 315,000 6/20/18 100 bp 832 NA IG Series 20 Index BBB+/P (3,778) 255,000 6/20/18 100 bp (2,180) Putnam VT Global Asset Allocation Fund 35 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Fixed payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Citibank, N.A. NA IG Series 20 Index BBB+/P $(8,079) $1,655,000 6/20/18 100 bp $2,291 Credit Suisse International CMBX NA BBB Index BBB–/P 59 2,000 5/11/63 300 bp (141) CMBX NA BBB Index BBB–/P 733 6,000 5/11/63 300 bp 135 CMBX NA BBB Index BBB–/P 582 6,000 5/11/63 300 bp (16) CMBX NA BBB Index BBB–/P 134 7,000 5/11/63 300 bp (564) CMBX NA BBB Index BBB–/P 62 8,000 5/11/63 300 bp (736) CMBX NA BBB Index BBB–/P 796 10,000 5/11/63 300 bp (201) CMBX NA BBB Index BBB–/P 1,469 13,000 5/11/63 300 bp 173 CMBX NA BBB Index BBB–/P 1,261 13,000 5/11/63 300 bp (35) CMBX NA BBB Index BBB–/P 1,007 13,000 5/11/63 300 bp (290) CMBX NA BBB Index BBB–/P 855 13,000 5/11/63 300 bp (441) CMBX NA BBB Index BBB–/P 1,118 14,000 5/11/63 300 bp (278) CMBX NA BBB Index BBB–/P 426 14,000 5/11/63 300 bp (970) CMBX NA BBB Index BBB–/P 215 14,000 5/11/63 300 bp (1,181) CMBX NA BBB Index BBB–/P 247 14,000 5/11/63 300 bp (1,149) CMBX NA BBB Index BBB–/P 174 15,000 5/11/63 300 bp (1,321) CMBX NA BBB Index BBB–/P 1,093 15,000 5/11/63 300 bp (403) CMBX NA BBB Index BBB–/P 1,686 22,000 5/11/63 300 bp (507) CMBX NA BBB Index BBB–/P 1,354 33,000 5/11/63 300 bp (1,936) NA HY Series 20 Index B+/P (173,644) 4,410,000 6/20/18 500 bp (37,319) NA IG Series 20 Index BBB+/P (4,746) 960,000 6/20/18 100 bp 1,268 Deutsche Bank AG NA HY Series 20 Index B+/P (192,543) 5,868,000 6/20/18 500 bp (7,715) NA IG Series 20 Index BBB+/P (1,496) 205,000 6/20/18 100 bp (211) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B+/P — EUR 90,000 9/20/13 715 bp 2,180 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 125,000 9/20/13 535 bp 2,046 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 125,000 9/20/13 477 bp 1,797 Goldman Sachs International NA IG Series 20 Index BBB+/P (934) $170,000 6/20/18 100 bp 131 CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — 65,000 9/20/13 495 bp 799 JPMorgan Chase Bank N.A. NA HY Series 20 Index B+/P (37,100) 1,120,000 6/20/18 500 bp (2,136) Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2013. Securities rated by Putnam are indicated by “/P.” 36 Putnam VT Global Asset Allocation Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $3,951,553 $1,284,997 $— Capital goods 6,178,346 962,227 — Communication services 4,203,784 751,324 — Conglomerates 1,727,606 254,973 — Consumer cyclicals 9,770,508 2,425,039 — Consumer staples 8,374,260 2,011,769 645 Energy 7,878,815 990,134 — Financials 14,601,885 3,980,032 — Health care 11,595,160 1,709,984 — Technology 15,318,289 864,177 — Transportation 1,032,835 415,095 — Utilities and power 1,653,023 578,859 — Total common stocks Commodity linked notes — 242,779 — Convertible bonds and notes — 23,665 — Convertible preferred stocks 23,744 74,979 — Corporate bonds and notes — 36,807,940 — Foreign government and agency bonds and notes — 1,350,701 — Investment companies 1,882,998 — — Mortgage-backed securities — 6,726,748 — Municipal bonds and notes — 71,617 — Preferred stocks — 206,690 — Senior loans — 350,960 — U.S. government and agency mortgage obligations — 39,321,997 — Warrants — — — Short-term investments 48,810,881 12,532,422 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(492,027) $— Futures contracts (196,600) — — TBA sale commitments — (13,812,422) — Interest rate swap contracts — (34,257) — Total return swap contracts — 29,364 — Credit default contracts — 363,446 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Global Asset Allocation Fund37 Statement of assets and liabilities 6/30/13 (Unaudited) Assets Investment in securities, at value, including $8,693,592 of securities on loan (Note 1): Unaffiliated issuers (identified cost $175,328,926) $194,213,288 Affiliated issuers (identified cost $56,730,152) (Notes 1 and 6) 56,730,152 Foreign currency (cost $17,160) (Note 1) 16,268 Dividends, interest and other receivables 980,124 Receivable for shares of the fund sold 31,784 Receivable for investments sold 11,058,790 Receivable for sales of delayed delivery securities (Note 1) 13,874,220 Receivable for variation margin (Note 1) 85,882 Unrealized appreciation on forward currency contracts (Note 1) 998,106 Unrealized appreciation on OTC swap contracts (Note 1) 433,935 Premium paid on OTC swap contracts (Note 1) 432,524 Total assets Liabilities Payable to custodian 33,819 Payable for investments purchased 8,914,555 Payable for purchases of delayed delivery securities (Note 1) 40,294,957 Payable for shares of the fund repurchased 231,498 Payable for compensation of Manager (Note 2) 101,897 Payable for custodian fees (Note 2) 59,689 Payable for investor servicing fees (Note 2) 15,332 Payable for Trustee compensation and expenses (Note 2) 120,276 Payable for administrative services (Note 2) 370 Payable for distribution fees (Note 2) 14,285 Payable for variation margin (Note 1) 190,558 Unrealized depreciation on OTC swap contracts (Note 1) 474,185 Premium received on OTC swap contracts (Note 1) 57,010 Unrealized depreciation on forward currency contracts (Note 1) 1,490,133 TBA sale commitments, at value (proceeds receivable $13,850,078) (Note 1) 13,812,422 Collateral on securities loaned, at value (Note 1) 9,069,271 Collateral on certain derivative contracts, at value (Note 1) 1,150,000 Other accrued expenses 72,183 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $190,586,454 Undistributed net investment income (Note 1) 1,421,729 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (7,451,604) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 18,196,054 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $134,857,773 Number of shares outstanding 8,070,353 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $16.71 Computation of net asset value Class IB Net assets $67,894,860 Number of shares outstanding 4,033,490 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $16.83 The accompanying notes are an integral part of these financial statements. 38 Putnam VT Global Asset Allocation Fund Statement of operations Six months ended 6/30/13 (Unaudited) Investment income Interest (net of foreign tax of $1,348) (including interest income of $13,834 from investments in affiliated issuers) (Note 6) $1,636,576 Dividends (net of foreign tax of $37,881) 1,269,899 Securities lending (Note 1) 14,049 Total investment income Expenses Compensation of Manager (Note 2) 631,920 Investor servicing fees (Note 2) 105,941 Custodian fees (Note 2) 69,834 Trustee compensation and expenses (Note 2) 9,376 Distribution fees (Note 2) 90,415 Administrative services (Note 2) 2,410 Auditing and tax fees 57,918 Other 35,771 Total expenses Expense reduction (Note 2) (3,487) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 4,318,988 Net realized gain on swap contracts (Note 1) 994,476 Net realized gain on futures contracts (Note 1) 2,592,891 Net realized gain on foreign currency transactions (Note 1) 634,933 Net realized gain on written options (Notes 1 and 3) 531 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (516,975) Net unrealized appreciation of investments, futures contracts, swap contracts, and TBA sale commitments during the period 3,718,472 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/13* 12/31/12 Decrease in net assets Operations: Net investment income $1,920,426 $4,481,888 Net realized gain on investments and foreign currency transactions 8,541,819 19,396,744 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,201,497 4,699,196 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (2,960,266) (1,417,950) Class IB (1,371,786) (540,548) Decrease from capital share transactions (Note 4) (13,987,152) (28,105,758) Total decrease in net assets Net assets: Beginning of period 207,408,095 208,894,523 End of period (including undistributed net investment income of $1,421,729 and $3,833,355, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT Global Asset Allocation Fund 39 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 6/30/13† .16 .90 (.36) * .43 * .95 * 73 * 12/31/12 .34 1.71 (.15) .89 2.20 200 12/31/11 .33 (.33) — f (.68) .88 2.27 131 12/31/10 .38 1.59 (.82) .87 g 2.75 159 12/31/09 .41 3.12 (.76) .99 h,i 3.55 h 178 12/31/08 .48 (5.91) (.60) .78 h 3.31 h 155 Class IB 6/30/13† .14 .91 (.32) * .55 * .82 * 73 * 12/31/12 .30 1.71 (.11) 1.14 1.96 200 12/31/11 .29 (.32) (.65) 1.13 2.02 131 12/31/10 .35 1.60 (.79) 1.12 g 2.50 159 12/31/09 .39 3.15 (.72) 1.24 h,i 3.28 h 178 12/31/08 .44 (5.92) (.56) 1.03 h 3.05 h 155 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note 2). e Portfolio turnover excludes TBA purchase and sale transactions. f Amount represents less than $0.01 per share. g Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.05% of average net assets for the period ended December 31, 2010. h Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.10% 12/31/08 0.15 i Includes interest accrued in connection with certain derivatives contracts, which amounted to 0.13% of average net assets as of December 31, 2009. The accompanying notes are an integral part of these financial statements. 40Putnam VT Global Asset Allocation Fund Notes to financial statements 6/30/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2013 through June 30, 2013. Putnam VT Global Asset Allocation Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long-term return consistent with preservation of capital. The fund invests a majority of the fund’s assets in a diversified portfolio of equity securities (growth or value stocks or both) of both U.S. and foreign companies of any size. The fund also invests in a diversified portfolio of fixed income investments, including both U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). Putnam Management may also select other investments that do not fall within these asset classes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are Putnam VT Global Asset Allocation Fund 41 slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of mark to market margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount see Note 5. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. 42 Putnam VT Global Asset Allocation Fund The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Credit default contracts The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $899,353 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $593,553. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $8,759,169. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $9,069,271. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of Putnam VT Global Asset Allocation Fund 43 the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against thesearrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country ofinvestment. At December 31, 2012, the fund had a capital loss carryover of $14,433,318 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $14,433,318 N/A $14,433,318 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $233,256,671, resulting in gross unrealized appreciation and depreciation of $22,153,849 and $4,467,080, respectively, or net unrealized appreciation of $17,686,769. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 48.4% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.750% of the first $5 billion, 0.700% of the next $5 billion, 0.650% of the next $10 billion, 0.600% of the next $10 billion, 0.550% of the next $50 billion, 0.530% of the next $50 billion, 0.520% of the next $100 billion and 0.515% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $69,480 Class IB 36,461 Total $105,941 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $29 under the expense offset arrangements and by $3,458 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $156, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. 44Putnam VT Global Asset Allocation Fund The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $90,415 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $118,598,090 and $136,846,770, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $— and $20,550, respectively. Written option transactions during the reporting period are summarized asfollows: Written equity option number of Written equity contracts option premiums Written options outstanding at the beginning of the reporting period — $— Options opened 3,629 942 Options exercised (1,332) (319) Options expired (136) (196) Options closed (2,161) (427) Written options outstanding at the end of the reporting period — $— Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/13 Year ended 12/31/12 Six months ended 6/30/13 Year ended 12/31/12 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 110,525 $1,867,798 97,970 $1,503,304 213,782 $3,572,801 514,226 $7,891,214 Shares issued in connection with reinvestment of distributions 177,580 2,960,266 92,859 1,417,950 81,605 1,371,786 35,123 540,548 288,105 4,828,064 190,829 2,921,254 295,387 4,944,587 549,349 8,431,762 Shares repurchased (699,821) (11,762,780) (1,505,399) (22,936,597) (708,940) (11,997,023) (1,077,019) (16,522,177) Net decrease Note 5 — Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 2,000 Written equity option contracts (number of contracts) 2,000 Futures contracts (number of contracts) 1,000 Forward currency contracts (contract amount) $123,800,000 OTC interest rate swap contracts (notional) $32,200,000 Centrally cleared interest rate swap contracts (notional) $440,000 OTC total return swap contracts (notional) $23,500,000 OTC credit default swap contracts (notional) $16,700,000 Warrants (number of warrants) 8,000 Putnam VT Global Asset Allocation Fund 45 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $390,863 Payables $27,417 Foreign exchange contracts Receivables 998,106 Payables 1,490,133 Equity contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 410,527* Unrealized depreciation 303,439* Interest rate contracts Receivables, Net assets — Unrealized Payables, Net assets — appreciation 344,432* Unrealized depreciation 653,013* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $994,240 $994,240 Foreign exchange contracts — — — 699,876 — $699,876 Equity contracts 268 6 2,890,421 — 98,746 $2,989,441 Interest rate contracts — — (297,530) — (98,510) $(396,040) Total $6 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Warrants Futures contracts Swaps Total Credit contracts $— $— $— $(155,258) $(155,258) Foreign exchange contracts — — (564,302) — $(564,302) Equity contracts (1,852) 17,799 — (19,960) $(4,013) Interest rate contracts — (299,553) — 84,479 $(215,074) Total Note 6 — Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at the beginning Market value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund* $32,926,752 $3,745,227 $36,671,979 $5,786 $— Putnam Short Term Investment Fund* — 67,992,637 20,331,756 8,048 47,660,881 Total *Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. 46 Putnam VT Global Asset Allocation Fund Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Putnam VT Global Asset Allocation Fund 47 Note 9 — Off setting of fi nancial and derivative assets and liabilities Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs Bank USA Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts*# $192,101 $10,303 $— $— $13,491 $— $— $— $— $— $— $— $— $— $— $215,895 Centrally cleared interest rate swap contracts*** — OTC Total return swap contracts*# — 25,614 — 131,037 8,036 — — 36,559 — 1,641 — 202,887 OTC Credit default swap contracts*# — 9,190 — 10,370 142,339 192,136 — 1,864 — 34,964 — 390,863 Futures contracts*** — 85,882 — 85,882 Forward currency contracts# 48,631 65,944 — 97,856 143,342 54,581 — 14,117 77,529 69,041 — 40,794 83,631 106,061 196,579 998,106 Securities on loan** — 8,693,592 — 8,693,592 Total Assets $— Liabilities: OTC Interest rate swap contracts*# — 22,894 — 217,137 33,410 — 273,441 Centrally cleared interest rate swap contracts*** — OTC Total return swap contracts*# — 2,025 — 158,216 5,357 — — 7,925 — 173,523 OTC Credit default swap contracts*# 4,285 — — — 23,132 — 27,417 Futures contracts*** — 190,558 — 190,558 Forward currency contracts# 52,824 234,353 — 218,163 187,277 31,576 — 10,138 49,233 231,378 — — 250,448 210,391 14,352 1,490,133 Total Liabilities $— $— $— Total Financial and Derivative Net Assets $— Total collateral received (pledged)## † $150,000 $(110,946) $— $530,299 $— $130,000 $8,693,592 $— $(18,996) $(109,913) $— $— $— $— $— $9,264,036 Net amount $33,623 $(37,275) $— $(884,552) $58,032 $85,141 $— $34,477 $47,292 $(15,819) $(104,676) $40,794 $(166,817) $(104,330) $182,227 $(831,883) * Excludes premiums. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities # Covered by master netting agreement. *** Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. ## Any over- collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. 48 Putnam VT Global As set Allocation Fund Putnam VT Global As set Allocation Fund 4 9 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in the sub-management and sub-advisory contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the followingconclusions: • That the fee schedule in effect for your fund represented reason able compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current assetlevels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered certain administrative revisions to your fund’s sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, 50 Putnam VT Global Asset Allocation Fund changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 3rd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 4th quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at thattime. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management Putnam VT Global Asset Allocation Fund 51 has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their absolute gross returns with the returns of selected investment benchmarks or targeted annualized returns. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — Mixed-Asset Target Allocation Moderate Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 1st 1st 2nd For the one-year and three-year periods ended December 31, 2012, your fund’s performance was in the top decile of its Lipper peer group. Over the one-year, three-year and five-year periods ended December31, 2012, there were 231, 198 and 144 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investorservicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 52 Putnam VT Global Asset Allocation Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2013, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Investment Sub-Advisor Legal Counsel Kenneth R. Leibler The Putnam Advisory Company, LLC Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds W. Thomas Stephens Marketing Services Putnam Retail Management One Post Office Square Boston, MA 02109 The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Global Asset Allocation Fund 53 This report has been prepared for the shareholders H505 of Putnam VT Global Asset Allocation Fund. 282488 8/13 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 29, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 29, 2013
